Name: Council Directive 86/466/EEC of 14 July 1986 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Spain)
 Type: Directive
 Subject Matter: agricultural policy;  economic policy;  regions of EU Member States
 Date Published: 1986-09-24

 Important legal notice|31986L0466Council Directive 86/466/EEC of 14 July 1986 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Spain) Official Journal L 273 , 24/09/1986 P. 0104 - 0172Council Directiveof 14 July 1986concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC(Spain)(86/466/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 75/268/EEC of 28 April 1975, on mountain and hill farming and farming in certain less-favoured areas [1], as last amended by Regulation (EEC) No 797/85 [2], and in particular Article 2 (2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament [3],Whereas the Government of the Kingdom of Spain has communicated to the Commission, pursuant to Article 2 (1) of Directive 75/268/EEC, areas suitable for inclusion in the Community list of less-favoured farming areas as well as information relating to the characteristics of these areas;Whereas the following criteria were used to define mountain areas according to Article 3 (3) of Directive 75/268/EEC: a minimum altitude of 1000 metres or a minimum slope of 20 %; whereas, where there is a combination of these factors, mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC may be defined by a minimum altitude of 600 metres and a slope of at least 15 %, with the exception of a limited number of villages totally surrounded by mountainous regions for which the slope percentage can be reduced to 12 %;Whereas the presence of infertile land as referred to in Article 3 (4) (a) of Directive 75/268/EEC has been characterized in the wet region of the north of Spain by the level of yield as measured by the agroclimatic productivity index of "L. Turc." being less than 30; whereas, in other Spanish regions which are arid and semi-arid, the presence of infertile soil has been characterized by a proportion of arable land less than 50 % of the productive area;Whereas the economic results of farming appreciably lower than the mean, as referred to in Article 3 (4) (b) of Directive 75/268/EEC are calculated in the wet region of the north of Spain by a standard gross margin per farm worker of not more than 80 % of the average of the region and in addition an index of less than half the national average for both the utilized agricultural area per farm and the number of hectares per plot; whereas for the other arid and semi-arid regions of Spain these results have been characterized by an index showing that both the irrigated area is less than 20 % of the arable area and that the fallow area is greater than 20 % of the grassland;Whereas the following indices have been utilized in respect of low or dwindling population predominantly dependent on agriculture within the meaning of Article 3 (4) (c) of Directive 75/268/EEC: population density of less than 37,5 persons per square kilometre (national average 75) or an annual regression in the population of at least 0,5 % and in addition at least 18 % of the working population engaged in agriculture;Whereas, concerning the delimitation of areas affected by specific handicaps which can be considered as less favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC, the following criteria have been used: island location, soil salinity, high winds, wet marshy soils, soils suffering from desertification through drought, environmental protection and conservation of pine forests formerly used for resin production; whereas, moreover, the combined areas of these areas does not exceed 4,0 % of the area of this Member State (1,32 %);Whereas the Community declaration of 18 April 1985, made during the negotiations for the accession of Spain to the Community, provides that after accession certain more favourable specific provisions and conditions existing in horizontal Community legislation at the date of entry, should be extended in particular to the less-favoured areas;Whereas the nature and level of the abovementioned indices used by the Government of the Kingdom of Spain to define the three types of areas communicated to the Commission correspond respectively to the characteristics of the mountain areas, the less-favoured areas and the areas affected by specific handicaps referred to in Article 3 (3), (4) and (5) of Directive 75/268/EEC;Whereas the Government of the Kingdom of Spain has provided information on the public infrastructure available in these areas and it therefore seems expedient to include the areas in question in the Community list of less-favoured farming areas,HAS ADOPTED THIS DIRECTIVE:Article 11. The areas of Spain listed in the Annex hereto shall be included in the Community list of less-favoured agricultural areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC.2. The areas in which Community reimbursement of the European Agricultural Guidance and Guarantee Fund (Guidance Section) shall be increased to 50 % as laid down in Article 26 (4) of Regulation (EEC) No 797/85, are marked by an asterisk in the Annex.Article 2This Directive is addressed to the Kingdom of Spain.Done at Brussels, 14 July 1986.For the CouncilThe PresidentM. Jopling[1] OJ No L 128, 19. 5. 1975, p. 1.[2] OJ No L 93, 30. 3. 1985, p. 1.[3] OJ No C 176, 14. 7. 1986.--------------------------------------------------ANEXOBILAGANHANGÃ Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã ANNEXANNEXEALLEGATOBIJLAGEANEXOI. ZONAS DESFAVORECIDAS CON ARREGLO AL APARTADO 3 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEEI.1. TODAS LAS ZONASComunidad autÃ ³noma: 01  AndalucÃ ­aProvincia: 04  AlmerÃ ­a(*) Comarca: 01  Los VÃ ©lez37 Chirivel63 MarÃ ­a98 VÃ ©lez Blanco99 VÃ ©lez Rubio(*) Comarca: 02  Alto Almazora8 Alcontar17 Arboleas18 ArmuÃ ±a de Almanzora19 Bacares21 Bayarque31 Cantoria36 Chercos56 Laroya58 LÃ ­jar61 LÃ ºcar62 Macael70 Oria72 Partaloa76 Purchena83 SerÃ ³n84 Sierro85 SomontÃ ­n87 Sufli89 Taberno92 Tijola96 Urracal(*) Comarca: 03  Bajo Almazora22 BÃ ©dar(*) Comarca: 04  RÃ ­o Nacimiento1 Abla2 Abrucena5 Alboloduy10 AlhabÃ ­a15 Alsodux45 FiÃ ±ana50 Gergal65 Nacimiento80 Santa Cruz901 Tres Villas (Las)(*) Comarca: 05  Campo Tabernas9 Alcudia de Monteagud26 Benitagla27 BenizalÃ ³n33 Castro de Filabres59 LubrÃ ­n60 Lucainena de las Torres68 Olula de Castro82 Senes86 Sorbas88 Tabernas90 Tahal94 Turrillas97 Velefique(*) Comarca: 06  Alto Andarax7 Alcolea11 Alhama de AlmerÃ ­a12 AlicÃ ºn14 Almocita20 Bayarcal23 Beires28 Bentarique30 Canjayar46 FondÃ ³n51 HuÃ ©cija54 Illar55 InstinciÃ ³n57 Laujar de Andarax67 Ohanes71 PÃ ¡dules73 Paterna del RÃ ­o77 Ragol91 Terque(*) Comarca: 07  Campo Dalias3 Adra25 Beninar29 Berja39 Darrical41 Ã nix43 FÃ ©lixProvincia: 11  CÃ ¡dizComarca: 01  CampiÃ ±a de CÃ ¡diz3 Algar(*) Comarca: 03  Sierra de CÃ ¡diz5 Algodonales9 Benaocaz11 Bosque (El)18 Gastor (El)19 Grazalema24 Olvera29 Puerto Serrano38 Ubrique40 Villaluenga del Rosario42 Zahara(*) Comarca: 05  Campo de Gibraltar4 Algeciras35 TarifaProvincia: 14  CÃ ³rdoba(*) Comarca: 02  La Sierra26 Espiel36 Hornachuelos43 Montoro68 Villaharta71 Villanueva del Rey73 Villaviciosa de CÃ ³rdobaProvincia: 18  Granada(*) Comarca: 01  De La Vega11 Alfacar24 Beas de Granada50 Cogollos Vega68 Dilar70 Dudar94 GÃ ¼Ã ©jar-Sierra99 Huetor-SantillÃ ¡n122 Loja134 Monachil144 Nivar157 Pinos-Genil168 Quentar189 Viznar(*) Comarca: 02  GuÃ ¡dix5 AlbuÃ ±an10 Aldeire15 Alicun de Ortega18 Alquife25 Beas de GuÃ ¡dix49 Cogollos de GuÃ ¡dix54 Cortes y Graena63 Darro64 Dehesas de GuÃ ¡dix67 Diezma69 Dolar74 Ferreira85 Gor86 Gorafe89 GuÃ ¡dix97 Hueneja108 Jerez del Marquesado114 Lacalahorra117 Lanteira123 Lugros128 Marchal154 Peza (La)161 Policar167 Purullena187 Villanueva de las Torres907 Valle del Zabali(*) Comarca: 03  Baza23 Baza39 Caniles56 Cullar-Baza194 Zujar(*) Comarca: 04  Huescar46 Castril98 Huescar146 Orce164 Puebla de Don Fadrique(*) Comarca: 05  Iznalloz2 Alamedilla28 Benalua de las Villas38 Campotejar51 Colomera83 Gobernador88 Guadahortuna136 Montejicar137 Montillana152 Pedro-MartÃ ­nez159 PiÃ ±ar909 Morelabor(*) Comarca: 06  MontefrÃ ­o12 Algarinejo102 Illora132 MoclÃ ­n135 MontefrÃ ­o(*) Comarca: 07  Alhama13 Alhama de Granada20 Arenas del Rey107 Jayena174 Santa Cruz de Alhama o del Comercio192 Zafarraya(*) Comarca: 08  La Costa4 AlbondÃ ³n6 AlbuÃ ±ol17 AlmuÃ ±Ã ©car93 Gualchos103 Itrabo109 Jete120 Lenteji124 Lujar133 Molvizar148 Otivar162 Polopos170 Rubite177 SorvilÃ ¡n181 TurÃ ³n184 VÃ ©lez de Benaudalla906 Guajares (Los)(*) Comarca: 09  Las Alpujarras16 Almegijar30 Berchules32 BubiÃ ³n33 Busquistar35 Cadiar40 CaÃ ±ar42 Capileira43 Carataunas44 Castaras112 Juviles116 LanjarÃ ³n121 Lobras141 Murtas147 Orgiva151 Pampaneira163 Portugos176 Soportujar179 TorvizcÃ ³n180 TrÃ ©velez182 Ugijar183 Valor901 Taha (La)903 Nevada904 Alpujarra de la Sierra(*) Comarca: 10  Valle de Lecrin7 AlbuÃ ±uelas71 Durcal119 Lecrin143 Niguelas150 Padul902 Valle (El)908 Villamena910 Pinar (El)Provincia: 21  Huelva(*) Comarca: 01  Sierra4 Almonaster la Real7 Aracena9 Arroyomolinos de LeÃ ³n20 CaÃ ±averal de LeÃ ³n24 CorteconcepciÃ ³n25 Cortegana26 Cortelazor29 Cumbres Mayores39 Hinojales43 Jabugo51 Nava (La)59 Puerto-Moral71 Valdelarco79 ZufreProvincia: 23  JaÃ ©n(*) Comarca: 01  Sierra Morena4 Aldeaquemada5 AndÃ ºjar11 BaÃ ±os de la Encina24 Carolina (La)76 Santa Elena(*) Comarca: 02  El Condado79 Santisteban del Puerto(*) Comarca: 03  Sierra de Segura12 Beas de Segura16 Benatae37 Genave43 Hornos65 Orcera71 Puente de Genave72 Puerta de Segura (La)81 Segura de la Sierra82 Siles91 Torres de AlbÃ ¡nchez101 Villarrodrigo904 Santiago-Pontones(*) Comarca: 05  La Loma48 Iznatoraf95 Villacarrillo97 Villanueva del Arzobispo(*) Comarca: 07  Magina1 AlbÃ ¡nchez de Ã beda15 Belmez de la Moraleda17 Cabra de Santo Cristo18 Cambil44 Huelma52 Jimena53 Jodar54 Larva90 Torres902 Bedmar y GarcÃ ­ez(*) Comarca: 08  Sierra de Cazorla28 Cazorla30 Chilluevar42 Hinojares45 Huesa47 Iruela (La)66 Peal de Becerro70 Pozo AlcÃ ³n73 Quesada80 Santo TomÃ ©(*) Comarca: 09  Sierra Sur2 AlcalÃ ¡ la Real19 Campillo de Arenas26 Castillo de Locubin33 Frailes34 Fuensanta de Martos38 Guardia de JaÃ ©n (La)64 Noalejo67 Pegalajar93 ValdepeÃ ±as de JaÃ ©n99 Villares (Los)901 Carcheles (Los)Provincia: 29  MÃ ¡laga(*) Comarca: 01  Norte o Antequera3 Alfarnate4 Alfarnatejo43 Colmenar48 Cuevas del Becerro49 Cuevas de San Marcos95 Villanueva de Algaidas96 Villanueva del Rosario97 Villanueva del Trabuco98 Villanueva de Tapia(*) Comarca: 02  SerranÃ ­a de Ronda6 AlgatocÃ ­n14 Alpandeire20 Arriate21 Atajate22 Benadalid24 Benalauria28 BenaojÃ ¡n29 Benarraba31 Burgo (El)37 Cartajima46 Cortes de la Frontera52 FarajÃ ¡n56 Gaucin57 Genalguacil60 Igualeja63 Jimera de Libar64 Jubrique65 Juzcar74 Montejaque77 Parauta81 Pujerra84 RondaComarca: 03  Centro-Sur Guadalhorce13 Alozaina23 Benahavis36 Carratraca41 Casares51 Estepona61 Istan73 Monda76 Ojen90 Tolox93 Valle de Abdalajis100 Yunquera(*) Comarca: 04  VÃ ©lez MÃ ¡laga2 Alcaucin30 Borge (El)33 Canillas de Aceituno34 Canillas de Albaida44 Comares45 Competa53 Frigiliana75 Nerja79 Periana85 Salares87 SedellaProvincia: 41  Sevilla(*) Comarca: 01  La Sierra Norte48 Guadalcanal80 Real de la Jara (El)Comunidad autÃ ³noma: 02  AragÃ ³nProvincia: 22  HuescaComarca: 01  Jacetania6 Aisa28 AnsÃ ³32 AragÃ ¼es del Puerto44 Bailo59 Biescas68 Borau72 Caldearenas76 Canal de BerdÃ ºn78 Canfranc86 Castiello de Jaca106 Fago122 Hoz de Jaca130 Jaca131 Jasa170 Panticosa199 SabiÃ ±Ã ¡nigo204 Sallent de GÃ ¡llego208 Santa Cilia de Jaca209 Santa Cruz de la Seros250 Villanua252 Yebra de Basa253 Yesero901 Valle de Hecho902 Puente la Reina de Jaca(*) Comarca: 02  Sobrarbe2 Abizanda57 Bielsa66 BoltaÃ ±a69 Broto107 Fanlo109 Fiscal113 Fueva (La)133 Labuerda144 LaspuÃ ±a168 Palo182 Plan189 PuÃ ©rtolas190 Pueyo de Araguas207 San Juan de Plan227 Tella-Sin230 Torla907 Ainsa-Sobrarbe(*) Comarca: 03  Ribagorza35 Aren53 Benabarre54 Benasque62 Bisaurri67 Bonansa74 Campo84 CastejÃ ³n de Sos87 Castigaleu95 ChÃ ­a105 EstopiÃ ±Ã ¡n del Castillo111 Foradada de Toscar117 Graus129 Isabena142 Lascuarre(*) Comarca: 03  Ribagorza143 Laspaules155 Monesma y Cajigar157 Montanuy177 Perarrua188 Puente de MontaÃ ±ana200 SahÃ ºn212 Santa Liestra y San QuÃ ­lez215 Seira221 Sesue223 Sopeira229 Tolva233 Torre la Ribera243 Valle de BardagÃ ­244 Valle de Lierp246 Veracruz247 Viacamp y Litera249 Villanova(*) Comarca: 04  Hoya de Huesca37 Arguis150 Loporzano163 Nueno173 PeÃ ±as de Riglos (Las)Comarca: 05  Somontano3 Adahuesca51 Barcabo58 Bierge90 ColungoProvincia: 44  Teruel(*) Comarca: 01  Cuenca del Jiloca3 AguatÃ ³n35 Barrachina46 BueÃ ±a47 Burgaguena190 Pozuel del Campo261 VillarquemadoComarca: 02  SerranÃ ­a de MontalbÃ ¡n11 Alcaine17 Aliaga20 AlpeÃ ±es23 Allueva24 AnadÃ ³n32 Badenas36 Bea55 Camarillas62 CaÃ ±ada Vellida63 CaÃ ±izar del Olivar66 Castel de Cabra85 Cosa87 CrivillÃ ©n93 Cuevas de AlmudÃ ©n96 Ejulve99 Escucha100 Estercuel101 Ferreruela de Huerva102 FonfrÃ ­a110 Fuenferrada123 Hinojosa de Jarque124 Hoz de la Vieja (La)128 Jarque de la Val131 Josa132 Lagueruela138 Loscos142 Maicas144 MartÃ ­n del RÃ ­o148 Mezquita de Jarque155 MontalbÃ ¡n167 ObÃ ³n176 Palomar de Arroyos177 Pancrudo203 Salcedillo208 Santa Cruz de Nogueras211 Segura de Los BaÃ ±os222 Torrecilla del Rebollar224 Torre de las Arcas227 Torre los Negros238 Utrillas256 Villanueva del Rebollar de la Sierra267 Vivel del RÃ ­o MartÃ ­n268 Zoma (La)(*) Comarca: 03  Bajo AragÃ ³n4 Aguaviva22 Alloza37 Beceite38 Belmonte de San JosÃ ©40 Berge44 BordÃ ³n61 CaÃ ±ada de Verich (La)71 Castellote77 Cerollera (La)107 Foz-Calanda114 Fuentespalda151 Molinos154 Monroyo173 Olmos (Los)178 Parras de Castellote (Las)179 PeÃ ±arroya de Tastavins194 Rafales212 Seno223 Torre de Arcas246 Valderrobres(*) Comarca: 04  SerranÃ ­a de AlbarracÃ ­n9 AlbarracÃ ­n18 Almohaja19 Alobras41 Bezas45 Bronchales52 Calomarde92 Cuervo (El)109 FrÃ ­as de AlbarracÃ ­n117 Gea de AlbarracÃ ­n119 Griegos120 Guadalaviar127 Jabaloyas157 Monterde de AlbarracÃ ­n159 MoscardÃ ³n163 Noguera174 Orihuela del Tremedal180 Peracense189 PozondÃ ³n197 RÃ ³denas198 Royuela199 Rubiales204 SaldÃ ³n215 Terriente217 Toril y Masegoso218 TormÃ ³n229 Torres de AlbarracÃ ­n235 Tramacastilla243 Valdecuenca249 Vallecillo (El)250 Veguillas de la Sierra257 Villar del Cobo258 Villar del SalzComarca: 05  Hoya de Teruel2 Abejuela10 Albentosa16 Alfambra26 Arcos de las Salinas53 CamaÃ ±as54 Camarena de la Sierra64 Cascante del RÃ ­o82 CorbalÃ ¡n89 Cubla94 Cuevas Labradas97 Escorihuela135 Libros143 Manzanera171 Olba181 Peralejos182 Perales del Alfambra192 Puebla de Valverde (La)196 Riodeva206 San AgustÃ ­n210 SarriÃ ³n231 Torrijas234 Tramacastiel239 Valacloche240 Valbona263 Villastar264 Villel(*) Comarca: 06  Maestrazgo1 Ababuj5 Aguilar del Alfambra12 AlcalÃ ¡ de la Selva21 Allepuz48 Cabra de Mora59 Cantavieja60 CaÃ ±ada de Benatanduz70 Castellar (El)74 Cedrillas88 Cuba (La)103 Formiche Alto106 Fortanete113 Fuentes de Rubielos121 Gudar126 Iglesuela del Cid (La)130 Jorcas137 Linares de Mora149 Mirambel150 Miravete de la Sierra156 Monteagudo del Castillo158 Mora de Rubielos160 Mosqueruela165 Nogueruelas183 Pitarque185 Pobo (El)193 Puertomingalvo201 Rubielos de Mora236 TronchÃ ³n244 Valdelinares260 Villarluengo262 Villarroya de los PinaresProvincia: 50  Zaragoza(*) Comarca: 01  Ejea de los Caballeros41 Bagues128 Isuerre142 Lobera de Onsella144 Longas148 Luesia210 Pintanos (Los)232 Salvatierra de Esca245 Sigues248 Sos del rey CatÃ ³lico267 Uncastillo270 Urries901 Biel-Fuencalderas(*) Comarca: 02  Borja30 AÃ ±Ã ³n122 Grisel140 Litago234 San MartÃ ­n de la Virgen del Moncayo250 Talamantes(*) Comarca: 03  Calatayud198 Oseja214 Pomer(*) Comarca: 04  Almunia de DoÃ ±a Godina69 Calcena221 Purujosa226 TrasobaresComunidad autÃ ³noma: 03  AsturiasProvincia: 33  Asturias(*) Comarca: 01  Vegadeo27 Grandas de Salime48 Pesoz61 San MartÃ ­n de Oscos62 Santa Eulalia de Oscos63 San Tirso de Abres71 Taramundi74 Vegadeo75 Villanueva de Oscos(*) Comarca: 02  Luarca7 Boal17 Castropol18 CoaÃ ±a23 Franco (El)29 Illano34 Luarca77 VillayÃ ³n(*) Comarca: 03  Cangas de Narcea1 Allande11 Cangas de Narcea22 DegaÃ ±a28 Ibias73 Tineo(*) Comarca: 04  Grado10 Candamo21 Cudillero26 Grado51 Pravia59 Salas(*) Comarca: 05  Belmonte de Miranda5 Belmonte de Miranda52 Proaza53 Quiros64 Santo Adriano68 Somiedo72 Teverga78 Yernes y Tameza(*) Comarca: 06  GijÃ ³n9 Cabranes13 Caravia19 Colunga30 Illas76 Villaviciosa(*) Comarca: 07  Oviedo6 Bimenes31 Langreo40 Nava44 Oviedo54 Regueras (Las)57 Ribera de Arriba60 San MartÃ ­n del Rey Aurelio(*) Comarca: 08  Mieres2 Aller15 Caso32 Laviana33 Lena37 Mieres38 MorcÃ ­n58 Riosa67 Sobrescobio(*) Comarca: 09  Llanes36 Llanes45 Parres49 PiloÃ ±a55 Ribadedeva56 Ribadesella(*) Comarca: 10  Cangas de OnÃ ­s3 Amieva8 Cabrales12 Cangas de OnÃ ­s43 Onis46 PeÃ ±amellera Alta47 PeÃ ±amellera Baja50 PongaComunidad autÃ ³noma: 04  BalearesProvincia: 07  Baleares(*) Comarca: 02  Mallorca1 Alaro5 Andraitx7 BaÃ ±albufar10 BuÃ ±ola11 Calvia12 Campanet18 Deya19 Escorca20 Esporlas21 Estellenchs25 Fornalutx29 Lloseta34 Mancor del Valle42 Pollensa45 PuigpuÃ ±ent56 Santa Maria del CamÃ ­58 Selva61 SÃ ³ller63 ValldemosaComunidad autÃ ³noma: 05  CanariasProvincia: 35  Las Palmas(*) Comarca: 01  Gran Canaria1 Agaete2 Aguimes5 Artenara6 Arucas8 Firgas9 Galdar11 Ingenio12 MogÃ ¡n13 Moya16 Palmas de Gran Canaria (Las)19 San BartolomÃ © de Tirajana20 San NicolÃ ¡s de Tolentino21 Santa BrÃ ­gida22 Santa LucÃ ­a23 Santa MarÃ ­a de GuÃ ­a de Gran Canaria25 Tejeda26 Telde27 Teror31 Valsequillo de Gran Canaria32 Valleseco33 Vega de San Mateo(*) Comarca: 03  Lanzarote28 TÃ ­asProvincia: 38  Santa Cruz de Tenerife(*) Comarca: 01  Norte de Tenerife10 Buenavista del Norte15 Garachico18 Guancha (La)22 Icod de los Vinos23 Laguna (La)25 Matanza de Acentejo (La)26 Orotava (La)31 Realejos (Los)34 San Juan de la Rambla39 Santa Ã rsula41 Sauzal42 Silos (Los)43 Tacoronte44 Tanque46 Tegueste51 Victoria de Acentejo (La)(*) Comarca: 02  Sur de Tenerife1 Adeje4 Arafo5 Arico6 Arona11 Candelaria12 Fasnia17 Granadilla de Abona19 GuÃ ­a de Isora20 Guimar32 Rosario (El)35 San Miguel38 Santa Cruz de Tenerife40 Santiago del Teide52 Vilaflor(*) Comarca: 03  Isla de la Palma7 Barlovento8 BreÃ ±a Alta9 BreÃ ±a Baja14 Fuencaliente de la Palma16 Garafia27 Paso (El)29 Puntagorda30 Puntallana33 San AndrÃ ©s y Sauces37 Santa Cruz de la Palma47 Tijarafe53 Villa de Mazo(*) Comarca: 04  Isla de la Gomera2 Agulo3 Alajero21 Hermigua36 San SebastiÃ ¡n de la Gomera49 Valle Gran Rey50 Vallehermoso(*) Comarca: 05  Isla de Hierro13 Frontera48 ValverdeComunidad autÃ ³noma: 06  CantabriaProvincia: 39  SantanderComarca: 01  Costera2 Ampuero20 Castro-Urdiales30 Guriezo31 Hazas de Cesto33 HerrerÃ ­as37 Lierganes38 Limpias41 Mazcuerras42 Medio Cudeyo64 Riotuerto74 Santa MarÃ ­a de CayÃ ³n84 Solorzano91 ValdÃ ¡liga102 Voto(*) Comarca: 02  LiÃ ©bana13 CabezÃ ³n de LiÃ ©bana15 CamaleÃ ±o22 Cillorigo-Castro50 PesagÃ ¼ero55 Potes88 Tresviso96 Vega de LiÃ ©bana(*) Comarca: 03  Tudanca-CabuÃ ©rniga14 CabuÃ ©rniga (Valle de)34 LamasÃ ³n49 PeÃ ±arrubia53 Polaciones63 Rionansa66 Ruente86 Tojos (Los)89 Tudanca(*) Comarca: 04  Pas-IguÃ ±a3 Anievas4 Arenas de IguÃ ±a10 Barcena de Pie de Concha21 Cieza25 Corrales de Buelna (Los)26 Corvera de Toranzo39 Luena45 Miera46 Molledo69 San Felices de Buelna71 San Pedro del Romeral72 San Roque de Riomiera78 Santiurde de Toranzo81 Saro82 Selaya97 Vega de Pas98 Villacarriedo100 Villafufre(*) Comarca: 05  Ason7 Arredondo57 Ramales de la Victoria58 Rasines67 Ruesga83 Soba101 Villaverde de Trusios(*) Comarca: 06  Reinosa17 CampoÃ ³ de Yuso27 Enmedio32 Hermandad de CampoÃ ³ de Suso51 Resquera59 Reinosa65 Rozas (Las)70 San Miguel de Aguayo77 Santiurde de Reinosa92 Valdeolea93 Valdeprado del RÃ ­o94 ValderredibleComunidad AutÃ ³noma: 07  Castilla-LeÃ ³nProvincia: 05  Ã vilaComarca: 02  Ã vila12 Amavida15 Arevalillo19 Ã vila30 Berrocalejo de Aragona40 Bularros49 CardeÃ ±osa53 Casasola59 CillÃ ¡n61 Colilla (La)67 ChamartÃ ­n76 Fresno (El)79 Gallegos de Altamiros80 Gallegos de Sobrinos83 GemuÃ ±o96 Hija de Dios (La)107 Hurtumpascual119 Manjabalago120 MarlÃ ­n121 Martiherrero122 MartÃ ­nez123 Mediana de Voltoya125 MengamuÃ ±oz130 Mironcillo131 MirueÃ ±a de los Infanzones135 MuÃ ±ana136 MuÃ ±ico138 MuÃ ±ogalindo141 MuÃ ±opepe143 MuÃ ±otello144 Narrillos del Ã lamo145 Narrillos del Rebollar148 Narros del Puerto172 Niharra173 Ojos-Albos176 Padiernos180 Parral (El)181 Pascualcobo188 Poveda191 Pradosegar195 RiofrÃ ­o197 Salobral205 Sanchorreja206 San Esteban de los Patos213 San Juan del Olmo224 Santa MarÃ ­a del Arroyo232 Serrada (La)237 Solana de Rioalmar238 Solosancho239 Sotalvo243 TolbaÃ ±os245 Tornadizos de Ã vila247 Torre (La)251 Vadillo de la Sierra252 Valdecasa260 Villanueva del Campillo263 Villatoro266 Zapardiel de la CaÃ ±ada902 Santa MarÃ ­a del Cubillo(*) Comarca: 03  Barco Ã vila-Piedrahita7 Aldeanueva de Santa Cruz10 Aldehuela (La)18 Avellaneda21 Barco de Ã vila (El)24 Becedas25 Becedillas37 Bohoyo38 Bonilla de la Sierra51 Carrera (La)52 Casas del Puerto de Villatoro63 Collado del MirÃ ³n84 Gilbuena85 GilgarcÃ ­a97 Horcajada (La)103 Hoyorredondo108 Junciana112 Losar (El)113 Llanos de Tormes (Los)116 Malpartida de Corneja124 Medinilla126 Mesegar de Corneja129 MirÃ ³n (El)151 Navacepedilla de Corneja153 Nava del Barco155 Navaescurial159 Navalonguilla170 Navatejares171 Neila de San Miguel186 Piedrahita192 Puerto Castilla199 San BartolomÃ © de BÃ ©jar200 San BartolomÃ © de Corneja214 San Lorenzo de Tormes217 San Miguel de Corneja225 Santa MarÃ ­a del Berrocal226 Santa MarÃ ­a de los Caballeros228 Santiago del Collado236 Solana de Ã vila244 Tormellas246 Tortoles249 UmbrÃ ­as257 Villafranca de la Sierra261 Villar de Corneja903 Diego del Carpio904 Santiago de Tormes(*) Comarca: 04  Gredos58 Cepeda la Mora81 Garganta del Villar101 Hoyocasero104 Hoyos del Collado105 Hoyos del Espino106 Hoyos de Miguel MuÃ ±oz154 Navadijos157 Navalacruz160 Navalosa162 Navalperal de Tormes164 Navaquesera165 Navarredonda de Gredos166 Navarredondilla167 Navarrevisca169 Navatalgordo212 San Juan del Molinillo215 San MartÃ ­n de la Vega del Alberche216 San MartÃ ­n del Pimpollar233 Serranillos267 Zapardiel de la Ribera901 San Juan de GredosComarca: 05  Valle Bajo Alberche22 Barraco41 Burgohondo57 Cebreros93 HerradÃ ³n (El)102 Hoyo de Pinares (El)158 Navalmora161 Navalperal de Pinares163 Navaluenga168 Navas del MarquÃ ©s (Las)184 Peguerinos201 San BartolomÃ © de Pinares211 San Juan de la Nava222 Santa Cruz de Pinares241 Tiemblo (El)(*) Comarca: 06  Valle del TiÃ ©tar2 Adrada (La)13 Arenal (El)14 Arenas de San Pedro47 Candeleda54 Casavieja55 Casillas66 Cuevas del Valle75 Fresnedilla82 Gavilanes89 Guisando95 Higuera de las DueÃ ±as100 Hornillo (El)110 Lanzahita127 Mijares132 MombeltrÃ ¡n156 Navahondilla182 Pedro Bernardo187 Piedralaves189 Poyales del Hoyo207 San Esteban del Valle221 Santa Cruz del Valle227 Santa MarÃ ­a del TiÃ ©tar240 Sotillo de la Adrada262 Villarejo del ValleProvincia: 09  Burgos(*) Comarca: 01  Merindades11 Alfoz de Bricia50 Berberana124 Espinosa de los Monteros189 Junta de Traslaloma190 Junta de Villalba de Losa209 Medina de Pomar213 Merindad de Cuesta-Urria214 Merindad de Montija215 Merindad de Sotoscueva216 Merindad de Valdeporres217 Merindad de Valdivielso255 Partido de la Sierra en Tobalina409 Valle de Manzanedo410 Valle de Mena413 Valle de Valdebezana416 Valle de Zamanzas903 Villarcayo de Merindad de Castilla la Vieja908 Valle de LosaComarca: 02  Bureba-Ebro6 Aguas CÃ ¡ndidas27 Arraya de Oca46 BascuÃ ±ana48 Belorado100 CerratÃ ³n de Juarros102 Cillaperlata123 Espinosa del Camino130 FresneÃ ±a178 Ibrillos220 Miraveche238 OÃ ±a244 Padrones de Bureba251 Pancorvo272 Poza de la Sal307 Redecilla del Camino308 Redecilla del Campo328 Rucandio329 Salas de Bureba392 Tosantos411 Valle de Oca424 Viloria de Rioja429 Villaescusa la SombrÃ ­a445 VillambistiaComarca: 03  Demanda20 Arauzo de Miel21 Arauzo de Salce22 Arauzo de Torre37 Barbadillo de Herreros38 Barbadillo del Mercado39 Barbadillo del Pez62 CabezÃ ³n de la Sierra66 Campolara67 Canicosa de la Sierra70 Carazo78 Cascajares de la Sierra84 Castrillo de la Reina110 Contreras122 Espinosa de Cervera129 Fresneda de la Sierra TirÃ ³n144 Gallega (La)154 Hacinas163 Hontoria del Pinar169 HortigÃ ¼ela173 Huerta de Arriba174 Huerta del Rey183 Jaramillo de la Fuente184 Jaramillo Quemado191 JurisdicciÃ ³n de Lara200 Mambrillas de Lara201 Mamolar223 Monasterio de la Sierra225 Moncalvillo226 Monterrubio de Demanda232 Neila246 Palacios de la Sierra266 Pineda de la Sierra268 Pinilla de los Barruecos269 Pinilla de los Moros274 Pradoluengo289 Quintanar de la Sierra302 Rabanera del Pinar303 RÃ ¡banos309 Regumiel de la Sierra312 Revilla (La)318 Riocavado de la Sierra330 Salas de los Infantes340 San MillÃ ¡n de Lara346 Santa Cruz del Valle UrbiÃ ³n358 Santo Domingo de Silos360 San Vicente del Valle381 Tinieblas388 Torrelara407 Valmala414 Valle de Valdelaguna425 Vilviestre del Pinar430 Villaespasa431 Villafranca-Montes de Oca433 Villagalijo450 Villanueva de Carazo463 Villasur de Herreros475 Villorobe476 Villoruebo478 VizcainosComarca: 04  La Ribera140 Fuentenebro(*) Comarca: 05  Arlanza105 Ciruelos de Cervera113 Covarrubias208 Mecerreyes311 Retuerta356 SantibÃ ¡Ã ±ez del Val378 Tejada(*) Comarca: 06  Pisuerga373 Sotresgudo(*) Comarca: 07  PÃ ¡ramos14 Altos (Los)175 Humada306 Rebolledo de la Torre395 Tubilla del Agua415 Valle de Valdelucio905 Valle de SedanoComarca: 08  ArlanzÃ ³n26 ArlanzÃ ³n44 Barrios de Colina119 Cuevas de San Clemente177 Ibeas de Juarros241 Orbaneja-Riopico248 Palazuelos de la Sierra288 Quintanapalla314 Revilla del Campo335 San AdriÃ ¡n de Juarros447 Villamiel de la Sierra906 Merindad de Rio UbiernaProvincia: 24  LeÃ ³nComarca: 01  Bierzo7 Arganza9 Balboa11 Barjas14 Bembibre19 Berlanga del Bierzo22 Borrenes36 CandÃ ­n38 Carracedelo41 Carucedo49 Castropodame57 Congosto59 CorullÃ ³n70 Fabero71 Folgoso de la Ribera72 Fresnedo83 IgÃ ¼eÃ ±a100 Molinaseca102 Noceda103 Oencia110 PÃ ¡ramo del Sil112 Peranzanes115 Ponferrada119 Priaranza del Bierzo122 Puente de Domingo FlÃ ³rez143 Sancedo165 Sobrado169 Toreno170 Torre del Bierzo171 Trabadelo196 Vega de Espinareda198 Vega de Valcarce209 Villafranca del BierzoComarca: 02  La MontaÃ ±a de Luna12 Barrios de Luna (Los)29 Cabrillanes40 Carrocera101 Murias de Paredes109 Palacios del Sil114 Pola de GordÃ ³n (La)132 Riello134 Robla (La)145 San Emiliano164 Sena de Luna167 Soto y Amio202 Villablino901 Villamanin(*) Comarca: 03  La MontaÃ ±a de RiaÃ ±o1 Acebedo20 Boca de HuÃ ©rgano21 BoÃ ±ar25 BurÃ ³n37 CÃ ¡rmenes56 Cistierna60 Cremenes68 Ercina (La)96 MaraÃ ±a98 Matallana106 Oseja de Sajambre111 Pedrosa del Rey116 Posada de ValdeÃ ³n120 Prioro121 Puebla de Lillo129 Reyero130 RiaÃ ±o137 Sabero177 Valdelugueros179 ValdepiÃ ©lago183 Valderrueda193 Vecilla (La)194 Vegacervera199 Vegaquemada(*) Comarca: 04  La Cabrera16 Benuza43 Castrillo de Cabrera47 Castrocontrigo67 Encinedo90 Lucillo91 Luyego172 Truchas(*) Comarca: 05  Astorga23 Brazuelo93 Magaz de Cepeda104 OmaÃ ±as (Las)123 Quintana del Castillo152 Santa Colomba de Somoza184 Valdesamario210 VillagatÃ ³n(*) Comarca: 06  Tierras de LeÃ ³n52 Cebanico61 Cuadros76 Garrafe de Torio79 Gradefes118 Prado de la GuzpeÃ ±a133 Rioseco de Tapia151 Santa Colomba de CurueÃ ±o158 Santa Maria de OrdasProvincia: 34  Palencia(*) Comarca: 03  SaldaÃ ±a-Valdavia37 Buenavista de Valdavia62 Congosto de Valdavia(*) Comarca: 04  Boedo-Ojeda5 Alar del Rey28 Bascones de Ojeda114 Olmos de Ojeda170 SantibÃ ¡Ã ±ez de EclaComarca: 05  Guardo73 Fresno del RÃ ­o80 Guardo100 Mantinos151 Respenda de la PeÃ ±a171 SantibÃ ¡Ã ±ez de la PeÃ ±a199 Velilla del RÃ ­o CarriÃ ³n214 Villalba de Guardo(*) Comarca: 06  Cervera49 CastrejÃ ³n de la PeÃ ±a56 Cervera de Pisuerga67 Dehesa de Montejo110 Muda134 Polentinos160 San CebriÃ ¡n de Muda185 Triollo904 Pernia (La)Comarca: 07  Aguilar4 Aguilar de CampoÃ ³27 Barruelo de SantullÃ ¡n32 Berzosilla36 BraÃ ±osera135 Pomar de Valdivia158 Salinas de PisuergaProvincia: 37  Salamanca(*) Comarca: 01  Vitigudino14 AldeadÃ ¡vila de la Ribera49 Bermellar250 PereÃ ±a(*) Comarca: 06  Alba de Tormes146 Gallegos de SolmirÃ ³n156 Guijuelo(*) Comarca: 07  Ciudad Rodrigo2 Agallas177 Maillo (El)199 Monsagro221 NavasfrÃ ­as234 Payo (El)245 PeÃ ±aparda264 Puerto Seguro269 Robleda307 Serradilla del Llano371 Villasrubias(*) Comarca: 08  La Sierra10 Alberca (La)18 Aldeanueva de la Sierra36 Arroyomuerto45 Bastida (La)46 BÃ ©jar61 Cabaco (El)63 Cabeza de BÃ ©jar (La)78 Candelario80 Cantagallo98 Cepeda99 Cereceda de la Sierra102 Cerro (El)104 Cilleros de la Bastida109 Colmenar de Montemayor112 CristÃ ³bal125 Escurial de la Sierra133 Fresnedoso147 Garcibuey158 Herguijuela de la Sierra163 Hoya (La)168 Lagunilla171 Ledrada172 Linares de RiofrÃ ­o176 MadroÃ ±al193 Miranda del CastaÃ ±ar194 Mogarraz195 Molinillo196 Monforte de la Sierra201 Montemayor del RÃ ­o212 Navacarros214 Nava de Francia217 Navalmoral de BÃ ©jar219 Navarredonda de la Rinconada244 PeÃ ±acaballera252 Pinedas263 Puerto de BÃ ©jar268 Rinconada de la Sierra (La)282 Sanchotello284 San Esteban de la Sierra286 San MartÃ ­n del CastaÃ ±ar287 San Miguel de Valero298 SantibÃ ¡Ã ±ez de la Sierra305 Sequeros312 Sorihuela313 Sotoserrano333 Valdelacasa334 Valdelageve339 Valero341 Valverde de Valdelacasa343 Vallejera de RiofrÃ ­o355 Villanueva del CondeProvincia: 40  Segovia(*) Comarca: 02  SepÃ ºlveda5 Alconada de Maderuelo6 Aldealcorvo8 Aldealengua de Santa MarÃ ­a9 Aldeanueva de la Serrezuela14 Aldehorno16 Aldeonte24 AyllÃ ³n25 Barbolla29 Bercimuel32 Boceguillas39 Campo de San Pedro46 Castillejo de MesleÃ ³n47 Castro de FuentidueÃ ±a48 Castrojimeno51 CastroserracÃ ­n52 Cedillo de la Torre55 Cilleruelo de San MamÃ ©s60 Condado de Castilnovo61 Corral de AyllÃ ³n71 Encinas79 Fresno de Cantespino80 Fresno de la Fuente97 Grajera99 Honrubia de la Cuesta109 Languilla115 Maderuelo130 Montejo de la Vega de la Serrezuela132 Moral de Hornuez142 Navares de Ayuso143 Navares de en Medio144 Navares de las Cuevas154 Pajarejos161 Pradales168 Riaguas de San BartolomÃ ©170 Riaza171 Ribota172 RiofrÃ ­o de Riaza184 San Pedro de Gaillos195 SepÃ ºlveda196 Sequera de Fresno198 Sotillo202 Torreadrada210 UrueÃ ±as212 Valdevacas de Montejo218 Valle de Tabladillo229 Villaverde de MontejoComarca: 03  Segovia2 Adrada de PirÃ ³n7 Aldealengua de Pedraza19 Arahuetes20 Arcones21 Arevalillo de Cega26 Basardilla31 Bernuy de Porreros33 Brieva34 Caballar35 CabaÃ ±as de Polendos45 Casla49 Castroserna de Abajo53 Cerezo de Abajo54 Cerezo de Arriba59 Collado Hermoso62 Cubillo70 Duruelo76 Espinar (El)77 Espirdo93 Gallegos104 Ituero y Lama112 Lastrilla (La)113 Losa (La)123 Matabuena125 Matilla (La)131 Monterrubio139 NavafrÃ ­a146 Navas de San Antonio150 Orejana152 Otero de Herreros155 Palazuelos de Eresma156 Pedraza157 Pelayos del Arroyo162 PrÃ ¡dena163 Puebla de Pedraza165 Rebollo181 San Ildefonso o La Granja186 Santa Marta del Cerro188 Santiuste de Pedraza190 Santo Domingo de PirÃ ³n191 Santo TomÃ © del Puerto194 Segovia199 Sotosalbos203 Torrecaballeros205 Torreiglesias206 Torre Val de San Pedro207 Trescasas211 Valdeprados213 Valdevacas y Guijar220 Valleruela de Pedraza221 Valleruela de SepÃ ºlveda223 Vegas de Matute224 Ventosilla y Tejadilla225 VillacastÃ ­n233 Zarzuela del Monte901 Ortigosa del MonteProvincia: 42  SoriaComarca: 01  Pinares1 Abejar45 Cabrejas del Pinar55 Casarejos69 Covaleda70 Cubilla78 Duruelo de la Sierra98 Herrera de Soria117 Molinos de Duero121 Montenegro de Cameros124 Muriel de la Fuente125 Muriel Viejo129 Navaleno161 Salduero164 San Leonardo de YagÃ ¼e178 Talveila190 Vadillo215 Vinuesa(*) Comarca: 02  Tierras Altas y V. Tera10 Aldealices14 Aldehuelas (Las)19 Almarza27 ArÃ ©valo de la Sierra28 Ausejo de la Sierra54 Carrascosa de la Sierra56 CastilfrÃ ­o de la Sierra60 CerbÃ ³n62 Cigudosa82 Estepa de San Juan92 Fuentes de MagaÃ ±a93 FuentestrÃ ºn107 MagaÃ ±a135 Oncala141 Poveda de Soria (La)151 Rebollar159 Rollamienta160 Royo (El)163 San Felices165 San Pedro Manrique166 Santa Cruz de Yanguas174 Sotillo del RincÃ ³n175 Suellacabras188 Trevago191 Valdeavellano de Tera192 ValdegeÃ ±a193 Valdelagua del Cerro196 Valdeprado198 Valtajeros207 Villar del Ala209 Villar del RÃ ­o216 Vizmanos218 Yanguas(*) Comarca: 03  Burgo de Osma52 Caracena53 Carrascosa de Abajo80 Espeja de San Marcelino81 EspejÃ ³n84 Fresno de Caracena86 FuentecambrÃ ³n105 Liceras120 Montejo de Tiermes127 NafrÃ ­a de Ucero152 Recuerda155 Retortillo de Soria162 San Esteban de Gormaz168 Santa MarÃ ­a de las Hoyas189 Ucero194 Valdemaluque206 Villanueva de GormazComarca: 04  Soria36 Blacos46 CalataÃ ±azor61 Cidones71 Cubo de la Solana90 Fuentepinilla94 Garray95 Golmayo144 Quintana Redonda145 Quintanas de Gormaz149 RÃ ¡banos (Los)158 Rioseco de Soria173 Soria181 Tardelcuende185 Torreblacos197 Valderrodilla205 Villaciervos(*) Comarca: 05  Campo de Gomara4 Ã greda12 AldealseÃ ±or24 ArancÃ ³n34 BeratÃ ³n39 Borobia57 Castilruiz64 Ciria65 Cirujales del RÃ ­o73 Cueva de Ã greda75 Devanos89 Fuentelsaz de Soria106 Losilla (La)110 Matalebreras128 Narros132 Noviercas134 Ã lvega148 QuiÃ ±onerÃ ­a (La)156 Reznos217 Vozmediano(*) Comarca: 06  AlmazÃ ¡n26 Arenillas31 Barcones153 Rello157 Riba de Escalote (La)(*) Comarca: 07  Arcos de JalÃ ³n8 Alcubilla de Las PeÃ ±as23 Alpanseque25 Arcos de JalÃ ³n29 Baraona113 Medinaceli115 MiÃ ±o de Medinaceli212 Villasayas219 YeloProvincia: 49  Zamora(*) Comarca: 01  Sanabria17 Asturianos50 Cobreros62 EspadaÃ ±edo67 Ferreras de Arriba85 Galende94 Hermisende97 Justel100 LubiÃ ¡n110 Manzanal de Arriba134 Muelas de los Caballeros143 Palacios de Sanabria145 Pedralba de la PraderÃ ­a154 PÃ ­as162 Porto166 Puebla de Sanabria174 Requejo179 Robleda-Cervantes181 Rosinos de la Requejada189 San Justo224 Trefacio262 Villardeciervos(*) Comarca: 03  Aliste69 Figueruela de Arriba104 Mahide223 Trabazos273 ViÃ ±as(*) Comarca: 05  Sayago74 Fornillos de FermoselleComunidad AutÃ ³noma: 08  Castilla-La ManchaProvincia: 02  Albacete(*) Comarca: 03  Sierra Alcaraz8 Alcaraz14 Ballestero (El)16 Bienservida22 Casas de LÃ ¡zaro28 Cotillas47 Masegoso58 Paterna del Madera59 PeÃ ±ascosa62 Povedilla67 Riopar68 Robledo70 Salobre71 San Pedro76 Vianos80 Villapalacios84 Villaverde de Guadalimar85 Viveros(*) Comarca: 06  Sierra Segura11 Ayna17 Bogarra30 Elche de la Sierra31 Ferez42 Letur49 Molinicos55 Nerpio72 Socovos86 YesteProvincia: 13  Ciudad Real(*) Comarca: 01  Montes Norte17 Anchuras21 Arroba de los Montes36 Cortijos (Los)41 Fontanarejo44 Fuente el Fresno49 Horcajo de los Montes59 Navalpino60 Navas de Estena63 Piedrabuena72 Retuerta del BullaqueComarca: 02  Campo de Calatrava27 Calzada de Calatrava(*) Comarca: 05  Pastos16 Almuradiel24 Brazatortas26 Cabezarrubias del Puerto42 Fuencaliente48 Hinojosas de Calatrava55 Mestanza75 San Lorenzo de Calatrava80 Solana del Pino94 Villanueva de San Carlos98 Viso del MarquÃ ©s(*) Comarca: 06  Campo de Montiel90 VillamanriqueProvincia: 16  Cuenca(*) Comarca: 01  Alcarria9 Alcantud27 Barajas de Melo112 Huete160 Pineda de GigÃ ¼ela173 Puebla de Don Francisco185 Saceda-Trasierra209 Torralba242 Villaconejos de Trabaque254 Villar de Domingo GarcÃ ­a265 Villarejo de la PeÃ ±uela275 Vindel906 Valdecolmenas (Los)910 Villar y Velasco(*) Comarca: 02  SerranÃ ­a Alta35 Beteta53 CaÃ ±izares57 Carrascosa79 Cueva del Hierro91 Fuertescusa107 HuÃ ©lamo111 Huerta del Marquesado115 Laguna del Marquesado116 Lagunaseca121 Majadas (Las)123 Masegosa165 Poyatos169 Pozuelo (El)197 Santa MarÃ ­a del Val215 Tragacete224 Valdemeca234 Valsalobre239 Vega del Codorno278 ZafrillaComarca: 03  SerranÃ ­a Media1 Abia de la ObispalÃ ­a22 Arcos de la Sierra23 Archilla de Cuenca30 BascuÃ ±ana de San Pedro31 Beamud40 Buenache de la Sierra48 CaÃ ±amares70 Castillejo-Sierra74 Cierva (La)78 Cuenca84 Fresneda de la Sierra85 Frontera (La)89 Fuentes122 Mariana149 Palomera150 Paracuellos161 Piqueras del Castillo163 Portilla219 UÃ ±a225 Valdemorillo de la Sierra227 Valdemoro-Sierra245 Villalba de la Sierra280 Zarzuela904 Fuentenava de Jabaga905 Arcas del Villar907 AlmodÃ ³var de Monte-Rey909 Sotorribas(*) Comarca: 04  SerranÃ ­a Baja8 AlcalÃ ¡ de la Vega13 Algarra14 Aliaguilla24 Arguisuelas36 Boniches43 Campillos-Paravientos44 Campillos-Sierra46 CaÃ ±ada del Hoyo52 CaÃ ±ete55 Carboneras de GuadazaÃ ³n56 Cardenete62 Casas de Garcimolina88 Fuentelespino de Moya93 Garaballa95 Graja de Campalbo97 Henarejos109 Huerguina117 Landete126 Mira135 Moya137 Narboneta146 PajarÃ ³n147 Pajaroncillo177 Reillo187 Salinas del Manzano189 SalvacaÃ ±ete192 San MartÃ ­n de Boniches194 Santa Cruz de Moya202 Talayuelas205 Tejadillos258 Villar del Humo274 Villora276 Yemeda(*) Comarca: 07  Mancha Alta211 Torrejoncillo del ReyProvincia: 19  Guadalajara(*) Comarca: 02  Sierra8 Albendiego10 Alcolea de las PeÃ ±as12 Alcorlo31 AngÃ ³n37 ArbancÃ ³n42 Arroyo de las Fraguas44 Atienza47 Baides49 BaÃ ±uelos52 Bodera (La)57 Bustares60 Campillo de Ranas61 Campisabalos65 Cantalojas67 Cardoso de la Sierra (El)80 Cendejas de En Medio81 Cendejas de la Torre87 Cincovillas92 Cogolludo95 Condemios de Abajo96 Condemios de Arriba97 Congostrina116 Estriegana119 FuencemillÃ ¡n127 Galve de Sorbe129 GascueÃ ±a de Bornova135 Hiendelaencina136 Hijes146 Huerce (La)147 Huermeces del Cerro157 Jirueque165 Majaelrayo173 Matarrubia177 Medranda179 Membrillera181 Miedes de Atienza182 Mierla (La)185 MiÃ ±osa (La)191 Monasterio193 MontarrÃ ³n197 Navas de Jadraque198 Negredo202 Olmeda de Jadraque (La)203 Ordial (El)208 Palmaces de Jadraque210 Paredes de SigÃ ¼enza218 Pinilla de Jadraque226 PrÃ ¡dena de Atienza228 Puebla de BeleÃ ±a229 Puebla de Valles231 Rebollosa de Jadraque234 Retiendas238 RiofrÃ ­o del Llano240 Robledo de Corpes241 Romanillos de Atienza248 San AndrÃ ©s del Congosto250 Santiuste251 Sauca256 Sienes257 SigÃ ¼enza259 Somolinos262 TamajÃ ³n269 Toba (La)270 TordelrÃ ¡bano276 Torrecilla del Ducado281 Torremocha de Jadraque288 Tortuero294 Ujados303 Valdelcubo305 ValdepeÃ ±as de la Sierra307 Valdesotos311 Valverde de los Arroyos314 Viana de Jadraque321 Villares de Jadraque334 Zarzuela de Jadraque901 Semillas(*) Comarca: 03  Alcarria Alta1 Abanades2 Ablanque11 Alcolea del Pinar17 Algora32 Anguita64 Canredondo114 Esplegares145 Hortezuela de Ocen (La)148 Huertahernando153 Iniestola156 Jadraque162 Luzaga199 Ocentejo201 Olmeda de Cobeta235 Riba de Saelices244 Sacecorbo246 Saelices de la Sal261 Sotodosos278 Torrecuadradilla282 Torremocha del Campo(*) Comarca: 04  Molina de AragÃ ³n3 Adobes13 Alcoroches16 Algar de Mesa27 Alustante33 Anquela del Ducado34 Anquela del Pedregal48 BaÃ ±os de Tajo59 Campillo de DueÃ ±as76 Castellar de la Muela79 Castilnuevo89 Ciruelos del Pinar90 Cobeta99 Corduente103 Checa104 Chequilla109 Embid115 Estables118 Fuembellida122 Fuentelsaz134 HerrerÃ ­a139 Hombrados163 LuzÃ ³n170 MaranchÃ ³n175 Mazarete178 Megina183 Milmarcos188 Mochales190 Molina195 Morenilla204 Orea209 Pardos213 Pedregal (El)216 Peralejos de las Truchas219 Pinilla de Molina221 Piqueras222 Pobo de DueÃ ±as (El)227 Prados Redondos237 Rillo de Gallo243 Rueda de la Sierra254 Selas255 Setiles264 Taravilla265 Tartanedo267 Terzaga268 Tierzo271 Tordellego272 Tordesilos277 Torrecuadrada de Molina283 Torremocha del Pinar284 Torremochuela285 Torrubia287 Tortuera289 Traid309 Valhermoso324 Villel de Mesa332 Yunta (La)Comarca: 05  Alcarria Baja9 Alcocer18 AlhÃ ³ndiga19 Alique23 AlocÃ ©n38 Arbeteta40 Armallones45 AuÃ ±Ã ³n51 Berninches54 Budia78 Castilforte106 ChillarÃ ³n del Rey108 DurÃ ³n110 Escamilla169 Mantiel184 Millana200 Olivar (El)211 Pareja214 PeÃ ±alÃ ©n217 Peralveche223 Poveda de la Sierra232 Recuenco (El)245 SacedÃ ³n247 SalmerÃ ³n291 Trillo310 Valtablado del RÃ ­o317 Villanueva de AlcorÃ ³n333 ZaorejasProvincia: 45  Toledo(*) Comarca: 01  Talavera144 Real de San Vicente (El)(*) Comarca: 04  La Jara63 Espinoso del Rey103 Mohedas de la Jara108 Nava de Ricomalillo (La)113 Navalucillos (Los)139 Puerto de San Vicente148 Robledo del Mazo162 Sevilleja de la Jara(*) Comarca: 05  Montes de Navahermosa75 Hontanar153 San Pablo de los MontesComarca: 06  Montes de los YÃ ©benes200 YÃ ©benes (Los)Comunidad AutÃ ³noma: 09  CataluÃ ±aProvincia: 08  BarcelonaComarca: 01  BerguedÃ 16 BagÃ 22 Berga24 BorredÃ 45 Capolat50 Castellar del Riu52 Castellar de NÃ ­hug57 Castell de L'Areny78 L'Espunyola80 FÃ ­gols de les Mines93 Gisclareny99 Guardiola de BerguedÃ 130 Montclar132 Montmajor142 Nou (La)144 Olvan166 Pobla de Lillet (La)175 Puigreig177 Quart (La)183 SagÃ s190 Saldes216 Sant Jaume de FrontanyÃ 268 Sercs293 Vallcebre299 Vilada308 Viver i Serrateix(*) Comarca: 02  Bages59 Castellfollit del Boix139 Mura277 TalamancaComarca: 03  Osona4 Alpens14 Aiguafreda26 El Brull67 Centelles109 LluÃ §Ã 129 Muntanyola131 Montesquiu150 OrÃ ­s160 Perafita171 Prats de LluÃ §anÃ ¨s195 Sant AgustÃ ­ de LluÃ §anÃ ¨s199 Sant Bartomeu del Grau201 Sant Boi de LluÃ §anÃ ¨s224 Sant MartÃ ­ de Centelles225 Sant MartÃ ­ d'Albars237 Sant Quirze de Besora241 San SadurnÃ ­ d'Osormort247 Santa EulÃ lia de Riuprimer253 Santa Maria de Besora254 Santa Maria de CorcÃ ³269 Seva271 Sobremunt272 Sora275 TavÃ ¨rnoles276 Tagamanent280 Tavertet303 Vilanova de Sau901 Rupit i PruitComarca: 04  MoianÃ ¨s55 Castellcir64 CastellterÃ §ol70 Collsuspina79 L'Estany95 Granera138 MoiÃ 239 Sant Quirze Safaja(*) Comarca: 06  Anoia8 ArgenÃ §ola21 Bellprat36 Calonge de Segarra133 Montmaneu176 Pujalt185 RubiÃ ³257 Santa MarÃ ­a de Miralles297 Veciana(*) Comarca: 08  VallÃ ¨s Oriental81 Fogars de MontclÃ ºs137 Montseny210 Sant Feliu de CodinesComarca: 09  VallÃ ¨s Occidental87 GallifaProvincia: 17  GironaComarca: 01  Cerdanya6 Alp24 Bolvir61 Das69 Fontanals de Cerdanya78 Ger82 Guils de Cerdanya84 IsÃ ²bol94 LlÃ ­via99 Meranges141 PuigcerdÃ 206 UrÃ ºsComarca: 02  RipollÃ ¨s36 CampdevÃ nol37 Campelles39 Camprodon43 Queralbs83 GombrÃ ¨n91 Llanars96 Lloses (Les)107 MollÃ ³112 Ogassa122 Palmerola125 Pardines134 Planoles145 Ribes de Freser147 Ripoll167 Sant Joan de les Abadesses170 Sant JuliÃ de Vallfogona177 Sant Pau de Seguries192 Setcases201 Tosses212 VidrÃ 224 Vilallonga de TerComarca: 03  Garrotxa10 Argelaguer21 Beuda105 Mieres109 Montagut133 Planes (Les)139 Preses (Les)149 Riudaura154 Sales de Llierca161 Sant Feliu de Pallerols162 Sant Ferriol168 Sant Joan les Fonts183 Sant Aniol de Finestres184 Santa Pau208 La Vall de Vianya(*) Comarca: 04  Alt EmpordÃ 3 AlbanyÃ 14 Bajol (La)Comarca: 07  La Selva63 Espinelves164 Sant Hilari Sacalm194 Susqueda202 Tossa220 ViladrauProvincia: 25  LleidaComarca: 01  Val d'Aran25 Naut Aran31 ArrÃ ©s45 BausÃ ¨n57 Bordes (Es)59 BossÃ ²st63 Canejan121 Les243 Vielha e Mijaran247 VilamÃ ³sComarca: 02  Pallars-RibagorÃ §a17 Alins24 Alt Ãneu39 Baix Pallars43 Barruera82 Espot86 Esterri d'Ãneu87 Esterri de CardÃ ³s89 Farrera123 Lladorre126 LlavorsÃ ­173 Pont de Suert (El)183 Rialp201 Sarroca de Bellera202 Senterada208 Soriguera209 Sort221 TÃ ­rvia227 Torre de Cabdella (La)245 Vilaller901 Vall de CardÃ ³s (La)903 Guingueta i Jou (La)Comarca: 03  Alt Urgell5 AlÃ s i Cerc30 Aristot i Toloriu32 ArsÃ ¨guel51 Bellver de Cerdanya61 CabÃ ²71 Cava77 Coll de NargÃ ³88 Estamariu100 GÃ ²sol127 Lles139 MontellÃ i Martinet140 Montferrer i CastellbÃ ²155 OrganyÃ 175 Prats i Sampsor179 Prullans185 Ribera d'Urgellet203 Seu d'Urgell (La)239 Valls d'en Valira (Les)906 Valls d'Aguilar (Les)908 FÃ ­gols y AlinyÃ 909 Vansa i FÃ ²rnols (La)910 Josa i TuixÃ ¨nComarca: 04  Conca1 Abella de la Conca98 Gavet de la Conca115 Isona y Conca DellÃ 128 Llimiana161 Pallars JussÃ 171 Pobla de Segur (La)190 Sales de Pallars196 Sant Esteve de la Sarga215 Talarn234 Tremp904 Castell de MurComarca: 05  SolsonÃ ¨s44 Bassella64 Castellar de la Ribera111 Guixers124 Lladurs129 Llovera136 Molsosa (La)146 NavÃ ¨s148 OdÃ ¨n149 Oliana151 Olius163 Coma i la Pedra (La)165 Peramola166 Pinell167 PinÃ ²s186 Riner193 Sant LlorenÃ § de Morunys207 Solsona(*) Comarca: 06  Noguera2 Ãger37 Avellanes i Santa Linya (Les)42 Baronia de Rialb (La)62 Camarasa i Fontllonga250 Vilanova de MeiÃ (*) Comarca: 08  Segarra55 Biosca85 EstarÃ s141 Montoliu de Cervera143 MontornÃ ©s216 Talavera905 Ribera d'Ondara(*) Comarca: 10  Garrigues20 AlmatretProvincia: 43  Tarragona(*) Comarca: 01  Terra Alta18 Arnes56 Fatarella (La)71 Horta de Sant Joan(*) Comarca: 04  Priorat-Prades15 L'ArbolÃ ­39 Capafonts49 Cornudella de Montsant57 FebrÃ ³ (La)58 Figuera (La)91 Mont-ral96 Morera del Montsant (La)115 Pradell116 Prades157 Ulldemolins168 Vilanova de PradesComarca: 05  Conca de BarberÃ 21 BarberÃ de la Conca86 Montblanc130 Rocafort de Queralt142 Sarral158 Vallclara(*) Comarca: 06  Segarra46 Conesa61 ForÃ ¨s73 Llorac101 Passanant105 Piles (Les)120 Querol139 Santa Coloma de Queralt141 Santa PerpÃ ¨tua143 SavallÃ del Comtat(*) Comarca: 07  Camp de Tarragona3 L'Albiol169 VilaplanaCommunidad AutÃ ³noma: 10  ExtremaduraProvincia: 06  Badajoz(*) Comarca: 04  Puebla Alcocer17 Baterno57 Garlitos114 Risco125 Siruela130 Tamurejo(*) Comarca: 05  Herrera Duque62 Helechosa157 Villarta de los Montes(*) Comarca: 08  Castuera161 Zarza-Capilla(*) Comarca: 10  Jerez de los Caballeros24 Cabeza la Vaca55 Fuentes de LeÃ ³n116 SalvaleÃ ³n(*) Comarca: 11  Llerena26 Calera de LeÃ ³n105 Puebla del MaestreProvincia: 10  CÃ ¡ceres(*) Comarca: 02  Trujillo103 Jaraicejo(*) Comarca: 05  LogrosÃ ¡n29 Berzocana33 CabaÃ ±as del Castillo44 CaÃ ±amero87 Guadalupe134 NavezuelasComarca: 06  Navalmoral de la Mata42 Campillo de Deleitosa57 Casas de Miravete60 CastaÃ ±ar de Ibor75 Fresnedoso de Ibor97 Higuera132 Navalvillar de Ibor159 Robledollano197 ValdecaÃ ±as de Tajo(*) Comarca: 07  Jaraiz de la Vera14 Aldeanueva de la Vera68 Cuacos de Yuste79 Garganta la Olla91 Guijo de Santa BÃ ¡rbara105 Jarandilla de la Vera110 Losar de la Vera111 Madrigal de la Vera157 Robledillo de la Vera179 Talaveruela204 Valverde de la Vera206 Viandar de la Vera212 Villanueva de la VeraComarca: 08  Plasencia25 Barrado34 Cabezabellosa35 Cabezuela del Valle36 Cabrero54 Casas del CastaÃ ±ar107 Jerte130 Navaconcejo147 Piornal154 Rebollar183 Tornavacas184 Torno (El)196 Valdastillas(*) Comarca: 09  Hervas24 BaÃ ±os41 Caminomorisco50 Casar de Palomero51 Casares de las Hurdes55 Casas del Monte78 Garganta (La)80 Gargantilla96 Hervas108 Ladrillar117 Marchagaz135 NuÃ ±omoral144 Pesga (La)146 Pinofranqueado174 Segura de Toro(*) Comarca: 10  Coria3 Acebo71 DescargamarÃ ­a72 Eljas84 Gata100 Hoyos156 Robledillo de Gata164 San MartÃ ­n de Trevejo185 Torrecilla de los Ã ngelesComunidad autÃ ³noma: 11  GaliciaProvincia: 15  La CoruÃ ±a(*) Comarca: 01  Septentrional22 Cedeira27 Coiros44 MaÃ ±Ã ³n61 Ortigueira76 San Saturnino(*) Comarca: 03  Interior3 Aranga18 Capela50 Monfero70 Puentes de GarcÃ ­a RodrÃ ­guez81 SomozasProvincia: 27  Lugo(*) Comarca: 01  Costa2 Alfoz30 MondoÃ ±edo38 Orol48 Puente Nuevo-Villaodriz54 Riotorto63 Valle de Oro(*) Comarca: 02  Terra Cha1 Abadin21 Germade22 Guitiriz33 Muras53 Ribera de Piquin(*) Comarca: 03  Central24 Incio26 Lancara42 Paradela55 Samos(*) Comarca: 04  MontaÃ ±a4 Baleira6 Becerrea12 Cervantes18 Fonsagrada34 Navia de Suarna35 Negueira de MuÃ ±iz37 Nogales (Los)45 Piedrafita62 Triacastela901 Baralla(*) Comarca: 05  Sur9 Carballedo16 Chantada17 Folgoso de Caurel47 Puebla del BrollÃ ³n50 Quiroga52 Ribas del SilProvincia: 32  Orense(*) Comarca: 01  Orense4 AviÃ ³n11 Beariz31 Esgos33 Gomesende35 Irixo37 Xunqueira de EspadaÃ ±edo46 MelÃ ³n52 Nogueira de Ramuin56 Padrenda59 Peroja (La)61 PiÃ ±or66 Quintela de Leirado(*) Comarca: 02  El Barco de Valdeorras9 Barco (El)15 Bollo (El)17 Carballeda23 Castro Caldelas29 Chandrexa de Queixa34 GudiÃ ±a (La)38 Larouco44 Manzaneda48 Mezquita (La)49 Montederramo57 Parada del Sil60 Petin63 Puebla de Trives70 Rio72 Rua (La)73 Rubiana80 Teixeira83 Vega (La)86 Viana del Bollo88 VillamartÃ ­n de Valdeorras92 Villarino de Conso(*) Comarca: 03  VerÃ ­n5 Baltar6 Bande12 Blancos16 Calvos de Randin21 Castrelo del Valle28 Cualedro30 Entrimo39 Laza41 Lobeira42 Lovios43 Maceda50 Monterrey51 MuiÃ ±os53 Oimbra67 Rairiz de Veiga71 Rios84 Verea85 VerÃ ­n89 Villar de Barrio91 VillardevosProvincia: 36  Pontevedra(*) Comarca 01  MontaÃ ±a11 Cerdedo16 Dozon18 Forcarey(*) Comarca: 03  Interior7 Campo Lameiro9 CaÃ ±iza (La)12 Cotobad13 Covelo19 Fornelos de Montes25 Lama37 Pazos de BorbÃ ©n43 Puente-Caldelas(*) Comarca: 04  MiÃ ±o1 Arbo14 Creciente30 Mondariz34 NievesComunidad autÃ ³noma: 12  MadridProvincia: 28  MadridComarca: 01  Lozoya Somosierra1 Acebeda (La)3 Alameda del Valle16 Atazar (El)20 Berzosa del Lozoya21 Berrueco (El)24 Braojos27 Buitrago del Lozoya28 Bustarviejo29 Cabanillas de la Sierra30 Cabrera (La)34 Canencia39 Cervera de Buitrago62 Garganta de los Montes63 Gargantilla del Lozoya64 Gascones67 Guadalix de la Sierra69 Hiruela (La)70 Horcajo de la Sierra71 Horcajuelo de la Sierra76 Lozoya78 Madarcos85 Miraflores de la Sierra88 Montejo de la Sierra94 Navalafuente97 Navarredonda107 Patones112 Pinilla del Valle114 PiÃ ±uÃ ©car117 PrÃ ¡dena del RincÃ ³n118 Puebla de la Sierra120 RascafrÃ ­a121 RedueÃ ±a124 Robledillo de la Jara126 Robregordo138 Serna del Monte (La)143 Somosierra144 Soto del Real151 Torrelaguna153 Torremocha de Jarama158 Valdemanco168 VellÃ ³n (El)169 Venturada182 Villavieja del Lozoya901 Lozoyuela-Navas-Sieteiglesias902 Puentes ViejasComarca: 02  Guadarrama18 Becerril de la Sierra23 Boalo (El)38 Cercedilla68 Guadarrama82 Manzanares el Real87 Molinos (Los)93 Navacerrada125 Robledo de Chavela131 San Lorenzo de El Escorial135 Santa MarÃ ­a de la Alameda159 Valdemaqueda183 Zarzalejo(*) Comarca: 05  Sur Occidental31 Cadalso de los Vidrios37 Cenicientos99 Navas del Rey128 Rozas de Puerto Real133 San MartÃ ­n de ValdeiglesiasCommunidad autÃ ³noma: 13  MurciaProvincia: 30  Murcia(*) Comarca: 02  Noroeste15 Caravaca de la Cruz28 MoratallaComunidad AutÃ ³noma: 14  NavarraProvincia: 31  NavarraComarca: 01  CantÃ ¡brica-B. MontaÃ ±a10 AlsÃ ¡sua17 Anue20 Araiz22 Aranaz24 Arano25 Araquil27 Arbizu31 Areso37 Arruazu40 Atez44 Bacaicoa49 BasaburÃ ºa Mayor50 BaztÃ ¡n52 Belascoain54 Bertiz-Arana55 Betelu73 Ciordia75 Ciriza81 Donamaria82 Echalar84 Echarri-Aranaz87 Elgorriaga90 Erasun91 Ergoyena92 Erro98 Esteribar101 Ezcabarte117 Goizueta123 Huarte-Araquil124 Ibargoiti126 Imoz127 IraÃ ±eta129 Ituren130 Iturmendi132 Izagaondoa136 JuslapeÃ ±a137 Labayen138 Lacunza140 Lanz144 Larraun149 Leiza153 Lesaca172 Monreal186 Odieta187 Oiz188 Olaibar189 Olazagutia194 Ollo213 Saldias221 Santesteban226 Sumbilla236 Ulzama237 Unciti239 Urdax240 Urdiain250 Vera de Bidasoa253 Vidaurreta259 Yanci262 Zabalza263 Zubieta264 ZugarramurdiComarca: 02  Alpina3 Abaurrea Alta4 Abaurrea Baja19 Aoiz28 Arce33 Aria34 Arive58 Burguete59 Burgui71 Castillo-Nuevo93 Escaroz95 Esparza111 Gallues112 Garayoa113 Garde115 Garralda119 Guesa128 Isaba133 Izalzu134 Jaurrieta156 Lizoain158 Longuida181 Navascues185 Ochagavia195 Orbaiceta196 Orbara198 Oronz199 Oroz-Betelu209 Romanzado210 Roncal211 Roncesvalles222 Sarries241 Urraul Alto243 Urroz245 Urzainqui247 Uztarroz248 Valcarlos252 Vidangoz256 VillanuevaComarca: 03  Tierra Estella8 Aguilar de Codes11 Allin13 Amescoa Baja21 Aranarache26 Aras43 Azuelo47 Bargota63 Cabredo96 Espronceda100 Eulate116 Genevilla118 GoÃ ±i120 Guesalaz121 Guirguillano139 Lana141 LapoblaciÃ ³n143 Larraona154 Lezaun162 MaraÃ ±Ã ³n170 Mirafuentes182 Nazar214 Salinas de Oro219 Sansol230 Torralba del RÃ ­o265 ZÃ ºÃ ±iga(*) Comarca: 04  Media94 Eslava103 Ezprogui110 Gallipienzo135 Javier146 Leache150 Leoz151 Lerga159 Lumbier192 Oloriz203 Petilla de AragÃ ³n235 Ujue238 Unzue242 Urraul Bajo261 YesaComunidad AutÃ ³noma: 15  La RiojaProvincia: 26  La Rioja(*) Comarca: 01  Rioja Alta27 Berceo60 Estollo86 Ledesma de la Cogolla130 San MillÃ ¡n de la Cogolla134 Santa Coloma140 Santurde141 Santurdejo172 Villarejo176 Villaverde de RiojaComarca: 02  Sierra Rioja Alta14 Anguiano32 Brieva de Cameros38 Canales de la Sierra44 Castroviejo61 Ezcaray93 Mansilla95 Matute110 Ojacastro113 Pazuengos114 Pedroso149 Tobia162 ValgaÃ ±Ã ³n164 Ventrosa175 Villavelayo178 Viniegra de Abajo179 Viniegra de Arriba183 Zorraquin(*) Comarca: 03  Rioja Media83 Lagunilla del Jubera88 Leza de RÃ ­o Leza135 Santa Engracia del JuberaComarca: 04  Sierra Rioja Media4 Ajamil12 Almarza de Cameros35 CabezÃ ³n de Cameros67 Gallinero de Cameros77 Hornillos de Cameros81 JalÃ ³n de Cameros82 Laguna de Cameros91 Lumbreras101 Muro en Cameros106 Nestares107 Nieva de Cameros112 Ortigosa115 Pinillos118 Pradillo121 Rabanera122 Rasillo (El)132 San RomÃ ¡n de Cameros146 Soto en Cameros147 Terroba151 Torrecilla en Cameros153 Torre en Cameros165 Viguera169 Villanueva de Cameros177 Villoslada de Cameros(*) Comarca: 05  Rioja Baja3 Aguilar del RÃ ­o Alhama29 Bergasillas Bajera47 Cervera del RÃ ­o Alhama70 Gravalos72 Herce80 Igea136 Santa Eulalia Bajera173 Villarroya(*) Comarca: 06  Sierra Rioja Baja17 Arnedillo54 Cornago58 Enciso98 Munilla100 Muro de Aguas104 NavajÃ ºn119 Prejano126 Robres del Castillo161 Valdemadera181 ZarzosaComunidad AutÃ ³noma: 16  Comunidad ValencianaProvincia: 03  Alicante(*) Comarca: 01  VinalopÃ ³129 Tibi(*) Comarca: 02  MontaÃ ±a3 Agres7 Alcocer de Planes8 Alcolecha10 Alfafara16 Almudaina17 AlquerÃ ­a de Aznar20 Balones22 Benasau27 Beniarda28 Beniarres32 Benifallim33 Benifato35 Benilloba36 Benillup37 Benimantell38 Benimarfull39 Benimasot54 Castell de Castells57 Confrides60 Cuatretondeta67 Facheca68 Famorca72 Gayanes73 Gorga75 Guadalest84 Lorcha86 Millena92 Muro del Alcoy103 Penaguila106 Planes130 Tollos132 Torremanzanas134 Vall d'AlcalÃ (*) Comarca: 03  Marquesado29 Benichembla135 Vall d'Ebo136 Vall de Gallinera137 Vall de Laguart(*) Comarca: 04  Central45 Bolulla112 Relleu124 Sella127 TÃ rbenaProvincia: 12  CastellÃ ³n(*) Comarca: 01  Alto Maestrazgo14 Ares del Maestre37 Castell de Cabres38 Castellfort45 Cinctorres61 Forcall68 Herbes75 Mata de Morella (La)80 Morella83 Olocau del Rey87 Palanques91 Portell de Morella93 Puebla de Benifasar112 Todolella127 Vallibona129 Villafranca del Cid137 Villores141 Zorita del Maestrazgo(*) Comarca: 02  Bajo Maestrazgo42 Cati52 Chert96 Rosell(*) Comarca: 03  Llanos Centrales1 Adzaneta25 Benafigos26 Benasal51 Culla103 Sarratella105 Sierra-EngarcerÃ ¡n119 Torre de Embesora134 Villar de Canes(*) Comarca: 04  PeÃ ±agolosa41 Castillo de Villamalefa48 Cortes de Arenoso55 Chodos60 Figueroles72 Lucena del Cid73 Ludiente130 Villahermosa del RÃ ­o139 Vistabella del Maestrazgo142 Zucaina(*) Comarca: 06  La Plana15 Argelita58 Espadilla113 Toga(*) Comarca: 07  Palancia2 Ahin6 Alcudia de Veo8 Algimia de Almonacid10 Almedijar12 Altura13 AraÃ ±uel17 Ayodar18 Azuebar20 Barracas22 Bejis24 Benafer43 Caudiel46 Cirat56 Chovar57 Eslida63 Fuente la Reina64 Fuentes de Ayodar65 Gaibiel66 Gatova69 Higueras76 Matet78 MontÃ ¡n79 Montanejos88 Pavias90 Pina de Montalgrao92 Puebla de Arenoso97 SacaÃ ±et108 Sueras110 Teresa116 Torralba del Pinar118 Torrechiva125 Vall d'Almonacid131 Villamalur133 Villanueva de Viver140 ViverProvincia: 46  Valencia(*) Comarca: 01  RincÃ ³n de Ademuz1 Ademuz87 Casas Altas88 Casas Bajas92 Castielfabib201 Puebla de San Miguel242 Torre Baja252 Vallanca(*) Comarca: 02  Alto Turia18 Alcublas36 Alpuente38 Andilla41 Aras de Alpuente50 Benageber79 Calles106 Chelva114 DomeÃ ±o141 Higueruelas148 Loriguilla234 Sot de Chera241 Titaguas247 TuÃ ©jar262 Yesa (La)(*) Comarca: 04  Requena-Utiel108 CheraComarca: 05  Hoya de BuÃ ±o261 Yatova(*) Comarca: 11  Enguera y La Canal71 BicorpComunidad AutÃ ³noma: 17  PaÃ ­s VascoProvincia: 01  Ã lavaComarca: 01  CantÃ ¡brica2 Amurrio4 Arceniega10 Ayala36 Llodio42 OquendoComarca: 02  Estribaciones Gorbea3 Aramayona18 Cigoitia54 Urcabustaiz58 Villarreal de Ã lava63 Zuya(*) Comarca: 03  Valles Alaveses20 Cuartango49 Salinas de AÃ ±ana55 Valdegovia(*) Comarca: 04  Llanada Alavesa9 Asparrena13 Barrundia27 Iruraiz-Gauna53 San MillÃ ¡n61 Zalduendo de Ã lava(*) Comarca: 05  MontaÃ ±a Alavesa16 Bernedo17 Campezo30 LagrÃ ¡n37 Maestu44 PeÃ ±acerrada56 Valle de Arana(*) Comarca: 06  Rioja Alavesa19 Cripan28 LabastidaProvincia: 20  GuipÃ ºzcoaComarca: 01  GuipÃ ºzcoa1 Abalcisqueta2 Aduna3 Aizarnazabal4 Albiztur5 AlegrÃ ­a de Oria6 Alquiza7 Alzo8 Amezqueta9 Andoain10 Anoeta11 Anzuola12 Arama13 Arechavaleta14 Asteasu15 Ataun16 Aya17 Azcoitia18 Azpeitia19 Beasain20 Beizama21 Belaunza22 Berastegui23 Berrobi24 Bidegoyan25 Cegama26 Cerain27 Cestona28 Cizurquil29 Deva30 Eibar31 Elduayen32 Elgoibar33 Elguete34 Escoriaza35 Ezquioga-Ichaso36 Fuenterrabia37 Gainza38 Gaviria39 Guetaria40 Hernani41 Hernialde42 Ibarra43 Idiazabal44 Iruerrieta45 Irun46 Irura47 Isasondo48 Larraul49 Lazcano50 Leaburu-Gaztelu51 Legazpia52 Legorreta54 Lizarza55 MondragÃ ³n56 Motrico57 Mutiloa58 Olaberria59 OÃ ±ate60 Oreja61 Orio62 Ormaiztegui63 Oyarzun64 Pasajes65 Placencia66 Regil67 RenterÃ ­a68 Salinas de Leniz69 San SebastiÃ ¡n70 Segura71 Tolosa72 Urnieta73 Usurbil74 Vergara75 Villabona77 Villarreal de Urrechu78 Zaldivia79 Zarauz80 ZumarragaProvincia: 48  VizcayaComarca: 01  Vizcaya1 Abadiano2 Abanto y Ciervana3 Amorebieta-Echano4 Amoroto5 Aracaldo6 Aranzazu7 Arbacegui y Guerricaiz8 Arcentales9 Arrancudiaga10 Arrieta11 Arrigorriaga12 Baquio13 Baracaldo17 Bermeo19 Berriz21 Busturia22 Carranza23 Castillo y Elejabeitia24 Ceanuri25 Ceberio26 Dima27 Durango28 Ea29 Echevarri30 Echevarria31 Elanchove32 Elorrio33 EreÃ ±o34 Ermua36 Galdacano37 Galdames39 Garay41 Gauteguiz de Arteaga42 Gordejuela45 GueÃ ±es46 Guernica y Luno47 Guizaburuaga48 Ibarranguelua49 Ispaster50 Izurza52 Larrabezua55 Lemona58 Mallavia59 MaÃ ±aria60 Marquina-Jemein62 Mendata63 Mendeja64 MeÃ ±aca65 Miravalles66 Morga67 Mugica68 Mundaca70 Murelaga71 Musques72 Ochandiano73 Ondarroa74 OrduÃ ±a75 Orozco76 Pedernales79 Rigoitia80 San Salvador del Valle82 Santurce Antiguo86 Sopuerta87 Trucios88 Ubidea90 Valmaseda91 Atxondo92 Vedia93 Villaro94 Yurre95 Zaldibar96 ZallaII. ZONAS DESFAVORECIDAS CON ARREGLO AL APARTADO 4 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEEII.1. TODAS LAS ZONASComunidad AutÃ ³noma: 01  AndalucÃ ­aProvincia: 04  AlmerÃ ­a(*) Comarca: 02  Alto Almazora4 AlbÃ ¡nchez6 Albox34 Cobdar44 Fines69 Olula del RÃ ­o103 Zurgena(*) Comarca: 03  Bajo Almazora16 Antas35 Cuevas del Almanzora48 Gallardos (Los)49 Garrucha53 Huercal-Overa64 MojÃ ¡car75 Pulpi93 Turre100 Vera(*) Comarca: 05  Campo Tabernas95 Uleila del CampoProvincia: 14  CÃ ³rdoba(*) Comarca: 01  Pedroches3 Alcaracejos6 AÃ ±ora8 BelalcÃ ¡zar9 Belmez11 BlÃ ¡zquez16 CardeÃ ±a20 Conquista23 Dos-Torres28 Fuente la Lancha29 Fuente Obejuna32 Granjuela (La)34 Guijo35 Hinojosa del Duque51 Pedroche52 PeÃ ±arroya-Pueblonuevo54 Pozoblanco61 Santa Eufemia62 Torrecampo64 Valsequillo69 Villanueva de CÃ ³rdoba70 Villanueva del Duque72 Villaralto74 Viso (El)(*) Comarca: 02  La Sierra1 Adamuz47 Obejo(*) Comarca: 04  Las Colonias17 Carlota (La)30 Fuente Palmera33 Guadalcazar59 San SebastiÃ ¡n de los Ballesteros65 Victoria (La)(*) Comarca: 05  CampiÃ ±a Alta2 Aguilar7 Baena10 BenamejÃ ­13 Cabra22 DoÃ ±a Mencia24 Encinas Reales38 Lucena41 Montemayor42 Montilla44 Monturque45 Moriles46 Nueva-Carteya48 Palenciana56 Puente-Genil63 Valenzuela(*) Comarca: 06  PenibÃ ©tica4 Almedinilla15 Carcabuey31 Fuente-Tojar37 Iznajar39 Luque55 Priego de CÃ ³rdoba58 Rute75 ZuherosProvincia: 18  Granada(*) Comarca: 02  GuÃ ¡dix27 BenalÃ ºa de GuÃ ¡dix76 Fonelas96 Huelago(*) Comarca: 03  Baza29 Benamaurel53 Cortes de Baza78 Freila(*) Comarca: 04  HuÃ ©scar45 CastillÃ ©jar82 Galera(*) Comarca: 05  Iznalloz66 Deifontes105 Iznalloz178 Torre-Cardela(*) Comarca: 07  Alhama1 AgrÃ ³n34 CacÃ ­n61 Chimeneas72 Escuzar126 Mala185 Ventas de HuelmaProvincia: 21  Huelva(*) Comarca: 01  Sierra1 Alajar8 Aroche16 Cala22 CastaÃ ±o del Robledo27 Cumbres de en Medio28 Cumbres de San BartolomÃ ©31 Encinasola33 Fuenteheridos34 Galaroza38 Higuera de la Sierra45 Linares de la Sierra48 Marines (Los)62 Rosal de la Frontera67 Santa Ana la Real69 Santa Olalla del Cala73 VillablancaComarca: 02  AndÃ ©valo Occidental3 Almendro (El)6 Alosno10 Ayamonte15 Cabezas Rubias23 Cerro de AndÃ ©valo (El)37 Granado (El)57 Paymogo58 Puebla de GuzmÃ ¡n63 San BartolomÃ © de la Torre65 SanlÃ ºcar de Guadiana66 San Silvestre de GuzmÃ ¡n68 Santa BÃ ¡rbara de Casa75 Villanueva de las Cruces76 Villanueva de los CastillejosProvincia: 23  JaÃ ©nComarca: 01  Sierra Morena21 Carboneros39 GuarromÃ ¡n59 Marmolejo96 Villanueva de la Reina(*) Comarca: 02  El Condado8 Arquillos25 Castellar de Santisteban29 Chiclana de Segura62 MontizÃ ³n63 Navas de San Juan84 Sorihuela del Guadalimar94 VilchesComarca: 04  CampiÃ ±a del Norte6 Arjona7 Arjonilla10 BailÃ ©n27 Cazalilla31 EscaÃ ±uela32 Espeluy35 Fuerte del Rey40 Higuera de Arjona41 Higuera de Calatrava49 Jabalquinto55 Linares56 Lopera61 MengÃ ­bar69 Porcuna77 Santiago de Calatrava85 Torreblascopedro903 Villatorres(*) Comarca: 05  La Loma9 Baeza14 BegÃ ­jar20 Canena46 Ibros57 LupiÃ ³n74 Rus75 Sabiote88 Torreperogil92 Ã bedaProvincia: 41  Sevilla(*) Comarca: 01  La Sierra Norte2 Alanis9 AlmadÃ ©n de la Plata13 Aznalcollar27 Castiblanco de Los Arroyos31 Castillo de las Guardas32 Cazalla de la Sierra33 Constantina43 Garrobo (El)45 Gerena49 Guillena57 MadroÃ ±o (El)66 Navas de la ConcepciÃ ³n (Las)73 Pedroso (El)78 Puebla de los Infantes (La)83 Ronquillo (El)88 San NicolÃ ¡s del Puerto(*) Comarca: 04  Las Marismas12 Aznalcazar79 Puebla del RÃ ­o (La)97 Villamanrique de la CondesaComunidad AutÃ ³noma: 02  AragÃ ³nProvincia: 22  Huesca(*) Comarca: 03  Ribagorza80 Capella187 Puebla de Castro (La)214 SecastillaComarca: 05  Somontano1 Abiego24 AlquÃ ©zar41 Azara42 Azlor48 Barbastro50 BarbuÃ ±ales55 Berbegal82 CastejÃ ³n del Puente88 Castillazuelo102 Estada103 Estadilla110 Fonz115 Grado (El)128 Ilche135 Laluenga139 Laperdiguera141 Lascellas-Ponzano160 Naval164 Olvena176 Peraltilla186 PozÃ ¡n de Vero201 Salas Altas202 Salas Bajas906 Santa MarÃ ­a de Dulcis908 Hoz y CosteanProvincia: 44  Teruel(*) Comarca: 01  Cuenca del Jiloca7 Alba33 Baguena34 BaÃ ±Ã ³n39 Bello42 Blancas50 Calamocha56 Caminreal65 CastejÃ ³n de Tornos76 Cella112 Fuentes-Claras153 Monreal del Campo168 OdÃ ³n169 Ojos Negros200 Rubielos de la Cerida207 San MartÃ ­n del RÃ ­o209 Santa Eulalia213 Singra219 Tornos220 Torralba de los Sisones226 TorrelacÃ ¡rcel228 Torremocha de Jiloca232 Torrijo del Campo251 Villafranca del CampoComarca: 02  SerranÃ ­a de MontalbÃ ¡n84 Cortes de AragÃ ³n90 CucalÃ ³n111 Fuentes-Calientes116 Gargallo125 Huesa del ComÃ ºn133 Lanzuela152 Monforte de Moyjela164 Nogueras184 Plou195 Rillo252 Villahermosa del Campo(*) Comarca: 03  Bajo AragÃ ³n6 AlacÃ ³n8 Albalate del Arzobispo13 AlcaÃ ±iz14 Alcorisa25 Andorra27 Arens de LledÃ ³29 AriÃ ±o31 Azaila43 Blesa49 Calaceite51 Calanda67 Castelnou68 Castelseras80 CodoÃ ±era (La)86 Cretas108 Fresneda (La)118 Ginebrosa (La)122 HÃ ­jar129 Jatiel141 LledÃ ³145 Mas de las Matas146 Mata de los Olmos (La)147 MazaleÃ ³n161 Muniesa172 Oliete187 Portellada (La)191 Puebla de HÃ ­jar (La)205 Samper de Calanda221 Torrecilla de AlcaÃ ±iz225 Torre del Compte230 Torrevelilla237 Urrea de GaÃ ©n241 Valdealgorfa245 Valdeltormo247 Valjunquera265 VinaceiteComarca: 05  Hoya de Teruel28 Argente75 Celadas136 LidÃ ³n216 Teruel266 VisiedoProvincia: 50  Zaragoza(*) Comarca: 03  Calatayud9 Alarba15 Alconchel de Ariza20 Alhama de AragÃ ³n29 AniÃ ±Ã ³n31 Aranda de Moncayo34 Ariza38 Ateca46 Belmonte de Calatayud47 Berdejo50 Bijuesca54 Bordalba57 Brea58 Bubierca65 Cabolafuente67 Calatayud70 Calmarza71 Campillo de AragÃ ³n72 Carenas75 CastejÃ ³n de Alarba76 CastejÃ ³n de las Armas79 Cervera de la CaÃ ±ada81 Cetina82 Cimballa84 Clares de Ribota87 Contamina96 Embid de Ariza110 Frasno (El)116 Fuentes de Jiloca120 Godojos121 Gotor125 Ibdes126 Illueca129 Jaraba130 Jarque155 Malanquilla159 Maluenda162 Mara169 Miedes172 Monreal de Ariza173 Monterde174 MontÃ ³n176 Morata de Jiloca177 Mores178 Moros183 Munebrega192 NuÃ ©valos194 Olves196 Orera201 Paracuellos de Jiloca202 Paracuellos de la Ribera215 Pozuel de Ariza229 Ruesca241 SaviÃ ±Ã ¡n242 Sediles243 Sestrica246 SisamÃ ³n253 Terrer257 Torralba de Ribota259 Torrehermosa260 Torrelapaja263 Torrijo277 Valtorres279 Velilla de Jiloca282 VilueÃ ±a (La)286 Villalba de Perejil287 Villalengua293 Villarroya de la Sierra(*) Comarca: 04  Almunia de DoÃ ±a Godina4 AguarÃ ³n5 AguilÃ ³n18 AlfamÃ ©n24 Almonacid de la Sierra25 Almunia de DoÃ ±a Godina (La)26 Alpartir32 Arandiga68 Calatorao73 CariÃ ±ena86 Codos88 Cosuenda93 Chodes98 Encinacorba99 Ã pila143 Longares146 Lucena de JalÃ ³n150 Lumpiaque166 Mesones de Isuela167 Mezalocha175 Morata de JalÃ ³n181 Muel187 NigÃ ¼ella200 Paniza211 Plasencia de JalÃ ³n225 Ricla228 Rueda de JalÃ ³n231 Salillas de JalÃ ³n236 Santa Cruz de GrÃ ­o254 Tierga255 Tobed264 Tosos269 Urrea de JalÃ ³n290 Villanueva de Huerva(*) Comarca: 06  Daroca1 Abanto2 Acered7 AladrÃ ©n16 Aldehuela de Liestos28 Anento37 Atea40 Badules42 BalconchÃ ¡n48 Berrueco80 Cerveruela90 Cubel91 Cuerlas (Las)94 Daroca108 Fombuena117 Gallocanta124 Herrera de los Navarros134 Langa del Catillo138 LechÃ ³n149 Luesma154 Mainar161 Manchones184 Murero188 Nombrevilla195 Orcajo224 RetascÃ ³n227 Romanos239 Santed256 Torralba de los Frailes258 Torralbilla271 Used273 Valdehorna274 Val de San MartÃ ­n283 Villadoz284 Villafeliche289 Villanueva de Jiloca291 Villar de los Navarros292 Villarreal de Huerva294 Villarroya del Campo295 Vistabella(*) Comarca: 07  Caspe12 Alborge19 Alforque22 Almolda (La)59 Bujaraloz74 Caspe83 Cinco Olivas92 Chiprana101 EscatrÃ ³n102 Fabara105 FayÃ ³n152 Maella165 Mequinenza189 Nonaspe240 Sastago296 Zaida (La)Comunidad autÃ ³noma: 07  Castilla-LeÃ ³nProvincia: 05  Ã vila(*) Comarca: 01  ArÃ ©valo-Madrigal1 Adanero5 Albornos8 Aldeaseca16 ArÃ ©valo17 Aveinte23 BarromÃ ¡n26 Bercial de Zapardiel27 Berlanas (Las)29 Bernuy-Zapardiel34 BlasconuÃ ±o de Matacabras35 Blascosancho36 BohodÃ ³n (El)42 Cabezas de Alambre43 Cabezas del Pozo45 Cabizuela46 Canales48 Cantiveros56 Castellanos de Zapardiel60 Cisla62 Collado de Contreras64 Constanzana65 Crespos69 Donjimeno70 Donvidas72 Espinosa de los Caballeros73 Flores de Ã vila74 Fontiveros77 Fuente el Sauz78 Fuentes de AÃ ±o86 GimialcÃ ³n87 Gotarrendura90 GutiÃ ©rrez MuÃ ±oz92 Hernansancho99 Horcajo de las Torres109 Langa114 Madrigal de las Altas Torres117 Mamblas128 Mingorria133 Monsalupe134 Moraleja de Matacabras140 MuÃ ±omer del Peco142 MuÃ ±osancho147 Narros del Castillo149 Narros de SaldueÃ ±a152 Nava de ArÃ ©valo174 Orbita175 Oso (El)177 Pajares de Adaja178 Palacios de Goda179 Papatrigo183 Pedro RodrÃ ­guez185 PeÃ ±alba de Ã vila190 Pozanco193 Rasueros194 Riocabado196 Rivilla de Barajas198 SalvadiÃ ³s204 SanchidriÃ ¡n208 San Esteban de Zapardiel210 San Juan de la Encinilla219 San Pascual220 San Pedro del Arroyo229 Santo Domingo de las Posadas230 Santo TomÃ © de Zabarcos231 San Vicente de ArÃ ©valo235 Sinlabajos242 TiÃ ±osillos253 Vega de Santa MarÃ ­a254 Velayos258 Villanueva de GÃ ³mez259 Villanueva del Aceral264 ViÃ ±egra de MoraÃ ±aComarca: 02  Ã vila33 BlascomillÃ ¡n39 Brabos44 Cabezas del Villar88 Grandes y San MartÃ ­n94 Herreros de Suso115 Maello118 Mancera de Arriba139 MuÃ ±ogrande209 San GarcÃ ­a de Ingelmos218 San Miguel de Serrezuela234 Sigeres256 Villaflor265 VitaProvincia: 09  Burgos(*) Comarca: 01  Merindades12 Alfoz de Santa Gadea25 Arija192 JurisdicciÃ ³n de San Zadornil394 Trespaderne412 Valle de TobalinaComarca: 02  Bureba-Ebro1 Abajas7 Aguilar de Bureba10 Alcocero de Mola13 Altable16 Ameyugo36 BaÃ ±uelos de Bureba43 Barrios de Bureba (Los)52 Berzosa de Bureba54 Bozoo56 Briviesca57 Bugedo60 Busto de Bureba68 Cantabrana71 Carcedo de Bureba76 Carrias77 Cascajares de Bureba80 Castil de Carrias82 Castildelgado83 Castil de Peones98 Cerezo de RiotirÃ ³n109 Condado de TreviÃ ±o115 Cubo de Bureba120 Encio132 Fresno de RiotirÃ ³n134 FrÃ ­as135 Fuentebureba143 Galbarros149 GrisaleÃ ±a195 Llano de Bureba219 Miranda de Ebro224 Monasterio de Rodilla230 Navas de Bureba265 Piernigas273 Pradanos de Bureba276 Puebla de ArganzÃ ³n (La)280 Quintanabureba283 Quintanaelez292 Quintanavides298 Quintanilla San-GarcÃ ­a310 Reinoso323 Rojas327 Rublacedo de Abajo334 Salinillas de Bureba347 Santa Gadea del Cid351 Santa MarÃ ­a del Invierno353 Santa MarÃ ­a-Ribarredonda354 Santa Olalla de Bureba408 Vallarta de Bureba419 Valluercanes422 Vid de Bureba (La)423 VileÃ ±a454 Villanueva de Teba485 ZuÃ ±edaComarca: 04  La Ribera3 Adrada de Haza17 Anguix18 Aranda de Duero19 Arandilla35 BaÃ ±os de Valdearados51 Berlangas de Roa55 Brazacorta64 Caleruega65 Campillo de Aranda85 Castrillo de la Vega112 ConuÃ ±a del Conde117 Cueva de Roa (La)131 Fresnillo de las DueÃ ±as136 FuentecÃ ©n137 FuentelcÃ ©sped138 Fuentelisendo139 Fuentemolinos141 Fuentespina151 Gumiel de HizÃ ¡n152 Gumiel de Mercado155 Haza160 Hontangas164 Hontoria de Valdearados168 Horra (La)170 Hoyales de Roa199 Mambrilla de CastrejÃ ³n218 Milagros228 Moradillo de Roa229 Nava de Roa235 Olmedillo de Roa239 Oquillas253 Pardilla256 Pedrosa de Duero261 PeÃ ±aranda de Duero279 Quemada281 Quintana del Pidio321 Roa337 San Juan del Monte339 San MartÃ ­n de Rubiales345 Santa Cruz de la Salceda365 Sequera de Haza (La)369 Sotillo de la Ribera380 Terradillos de Esgueva387 Torregalindo396 Tubilla del Lago400 Vadocondes403 Valdeande405 Valdezate421 Vid (La)428 Villaescusa de Roa438 Villalba de Duero440 Villalbilla de Gumiel451 Villanueva de Gumiel464 Villatuelda483 Zazuar(*) Comarca: 05  Arlanza32 Avellanosa de MuÃ ±o33 BahabÃ ³n de Esgueva61 CabaÃ ±es de Esgueva94 Cebrecos101 Ciadoncha103 Cilleruelo de Abajo104 Cilleruelo de Arriba108 Cogollos127 Fontioso179 Iglesiarrubia194 Lerma196 Madrigal del Monte197 Madrigalejo del Monte198 Mahamud206 Mazuela231 Nebreda236 Olmillos de MuÃ ±o262 Peral de Arlanza267 Pineda-Trasmonte270 Pinilla-Trasmonte275 Presencio277 Puentedura294 Quintanilla de la Mata295 Quintanilla del Coco325 Royuela de RÃ ­o Franco343 Santa Cecilia348 Santa InÃ ©s350 Santa MarÃ ­a del Campo352 Santa MarÃ ­a de Mercadillo355 SantibÃ ¡Ã ±ez de Esgueva366 Solarana384 Tordomar386 Torrecilla del Monte389 Torrepadre390 Torresandino391 Tortoles de Esgueva406 Valdorros432 Villafruela437 Villahoz442 Villalmanzo443 Villamayor de los Montes448 VillangÃ ³mez466 Villaverde del Monte480 Zael901 Quintanilla-Tordueles(*) Comarca: 06  Pisuerga24 Arenillas de Riopisuerga34 Balbases (Los)41 Barrio de MuÃ ±o47 Belbimbre79 Castellanos de Castro88 Castrillo de Riopisuerga90 Castrillo-MatajudÃ ­os91 Castrojeriz148 Grijalba159 Hontanas166 Hormazas (Las)180 Iglesias182 Itero del Castillo202 Manciles211 Melgar de Fernamental242 Padilla de Abajo243 Padilla de Arriba247 Palacios de Riopisuerga249 Palazuelos de MuÃ ±o250 Pampliega257 Pedrosa del PÃ ¡ramo258 Pedrosa del PrÃ ­ncipe316 Revilla-Vallegera317 Rezmondo363 SasamÃ ³n368 Sordillos375 TamarÃ ³n382 Tobar417 Vallegera418 Valles de Palenzuela427 Villadiego441 Villademiro444 Villamayor de TreviÃ ±o446 Villamedianilla455 VillaquirÃ ¡n de la Puebla456 VillaquirÃ ¡n de los Infantes460 Villasandino467 Villaverde-Mogina472 Villazopeque473 Villegas482 Zarzosa de Riopisuega(*) Comarca: 07  PÃ ¡ramos45 Basconcillos del Tozo172 Huermeces227 Montorio361 Sargentes de la Lora398 Urbel del CastilloComarca: 08  ArlanzÃ ³n9 Albillos23 Arcos29 Atapuerca30 Ausines (Los)58 Buniel59 Burgos63 Cabia72 Carcedo de Burgos73 CardeÃ ±adijo74 CardeÃ ±ajimeno75 CardeÃ ±uela-Riopico86 Castrillo del Val93 Cayuela95 Celada del Camino114 Cubillo del Campo125 Estepar128 Frandovinez133 Fresno de Rodilla162 Hontoria de la Cantera167 Hornillos del Camino176 Hurones181 Isar221 Modubar de la Emparedada259 Pedrosa de RÃ ­o-Urbel287 QuintanaortuÃ ±o297 Quintanillas (Las)301 Quintanilla-Vivar304 Rabe de las Calzadas315 Revillarruz326 Rubena332 SaldaÃ ±a de Burgos338 San MamÃ ©s de Burgos362 SarracÃ ­n372 Sotragero374 Susinos del PÃ ¡ramo377 Tardajos434 Villagonzalo-Pedernales439 Villalbilla de Burgos449 Villanueva de ArgaÃ ±o458 Villariezo471 Villayerno Morquillas902 Valle de SantibÃ ¡Ã ±ez904 Valle de las Navas907 Alfoz de QuintanadueÃ ±asProvincia: 24  LeÃ ³n(*) Comarca: 05  Astorga8 Astorga15 Benavides39 Carrizo82 Hospital de Ã rbigo92 Llamas de la Ribera148 San Justo de la Vega161 Santiago Millas173 Turcia182 Valderrey185 Val de San Lorenzo214 Villamejil219 Villaobispo223 Villarejo de Ã rbigo224 Villares de Ã rbigo(*) Comarca: 07  La BaÃ ±eza3 Alija del Infantado10 BaÃ ±eza (La)44 Castrillo de la Valduerna46 CastrocalbÃ ³n53 Cebrones del RÃ ­o66 Destriana108 Palacios de la Valduerna124 Quintana del Marco125 Quintana y Congosto127 Regueras de Arriba131 Riego de la Vega144 San CristÃ ³bal de la Polantera146 San Esteban de Nogales154 Santa Elena de Jamuz155 Santa MarÃ ­a de la Isla166 Soto de la Vega216 VillamontÃ ¡n de la Valduerna(*) Comarca: 08  El PÃ ¡ramo5 Antigua (La)6 ArdÃ ³n17 Bercianos del PÃ ¡ramo26 Bustillo del PÃ ¡ramo65 Chozas de Abajo87 Laguna Dalga88 Laguna de Negrillos113 Pobladura de Pelayo GarcÃ ­a117 Pozuelo del PÃ ¡ramo136 Roperuelos del PÃ ¡ramo141 San AdriÃ ¡n del Valle150 San Pedro Bercianos157 Santa MarÃ ­a del PÃ ¡ramo159 Santa Marina del Rey174 Urdiales del PÃ ¡ramo176 Valdefuentes del PÃ ¡ramo187 Valdevimbre205 Villadangos del PÃ ¡ramo228 Villazala230 Zotes del PÃ ¡ramo(*) Comarca: 09  Esla-Campos2 Algadefe28 Cabreros del RÃ ­o32 Campazas33 Campo de Villavidel42 Castilfale54 Cimanes de la Vega58 Corbillos de los Oteros62 Cubillas de los Oteros73 Fresno de la Vega74 Fuentes de Carbajal78 Gordoncillo81 Gusendos de Los Oteros84 Izagre94 Mansilla de las Mulas95 Mansilla Mayor97 MatadeÃ ³n de Los Oteros99 Matanza105 Onzonilla107 Pajares de Los Oteros149 San MillÃ ¡n de los Caballeros153 Santa Cristina de Valmadrigal160 Santas Martas168 Toral de los Guzmanes178 Valdemora181 Valderas188 Valencia de Don Juan190 Valverde-Enrique197 Vega de Infanzones203 Villabraz207 Villademor de la Vega211 Villamandos212 VillamaÃ ±Ã ¡n217 Villamoratiel de las Matas218 Villanueva de las Manzanas221 Villaquejida225 Villasabariego227 Villaturiel902 Villaornate y Castro(*) Comarca: 10  SahagÃ ºn18 Bercianos del Real Camino24 Burgo Ranero (El)31 Calzada del Coto50 Castrotierra51 Cea69 Escobar de Campos77 Gordaliza del Pino80 Grajal de Campos86 Joarilla de las Matas139 SahagÃ ºn156 Santa MarÃ ­a del Monte de Cea191 Vallecillo215 Villamol226 VillaselÃ ¡n229 Villazanzo de ValderadueyProvincia: 34  PalenciaComarca: 01  El Cerrato6 Alba de Cerrato12 AntigÃ ¼edad22 Baltanas23 Venta de BaÃ ±os50 Castrillo de Don Juan51 Castrillo de Onielo57 Cevico de la Torre58 Cevico Navero60 Cobos de Cerrato63 Cordovilla la Real66 Cubillas de Cerrato69 DueÃ ±as70 Espinosa de Cerrato82 Hermedes de Cerrato84 Herrera de ValdecaÃ ±as86 Hontoria de Cerrato87 Hornillos de Cerrato98 Magaz121 Palenzuela133 PoblaciÃ ³n de Cerrato141 Quintana del Puente146 Reinoso de Cerrato177 Soto de Cerrato178 Tabanera de Cerrato181 Tariego182 Torquemada186 Valbuena de Pisuerga189 Valdeolmillos196 Valle de Cerrato201 Vertavillo205 Villaconancio210 VillahÃ ¡n221 Villamediana225 Villamuriel de Cerrato238 Villaviudas242 Villodrigo(*) Comarca: 03  SaldaÃ ±a-Valdavia20 Ayuela38 Bustillo de la Vega39 Bustillo del PÃ ¡ramo de CarriÃ ³n91 Lagartos94 Ledigos126 Pedrosa de la Vega129 Pino del RÃ ­o136 Poza de la Vega140 Puebla de Valdavia (La)143 Quintanilla de OnsoÃ ±a147 Renedo de la Vega157 SaldaÃ ±a169 Santervas de la Vega175 Serna (La)179 Tabanera de Valdavia190 ValderrÃ ¡bano202 Villabasta208 Villaeles de Valdavia218 Villaluenga de la Vega223 Villamoronta228 VillanuÃ ±o de Valdavia231 Villarrabe234 Villasila de Valdavia245 Villota del PÃ ¡ramo(*) Comarca: 04  Boedo-Ojeda41 Calahorra de Boedo61 Collazos de Boedo68 Dehesa de Romanos83 Herrera de Pisuerga93 Lavid de Ojeda107 Micieces de Ojeda113 Olea de Boedo122 PÃ ¡ramo de Boedo124 Payo de Ojeda139 Pradanos de Ojeda154 Revilla de Collazos161 San CristÃ ³bal de Boedo168 Santa Cruz de Boedo176 SotobaÃ ±ado y Priorato222 Villameriel229 VillaprovedoProvincia: 37  Salamanca(*) Comarca: 01  Vitigudino3 Ahigal de los Aceiteros4 Ahigal de Villarino28 Almendra39 BaÃ ±obarez42 Barceo44 Barruecopardo55 Bogajo58 Brincones65 Cabeza del Caballo100 Cerezal de PeÃ ±ahorcada101 Cerralbo106 Ciperez113 Cubo de Don Sancho (El)123 Encinasola de los Comendadores126 EspadaÃ ±a132 Fregeneda (La)137 Fuenteliante154 Guadramiro160 Hinojosa de Duero165 Iruelos173 Lumbrales180 Manzano (El)184 Masueco190 Mieza191 Milano208 Moronta223 Olmedo de Camaces243 PeÃ ±a (La)248 Peralejos de Abajo249 Peralejos de Arriba257 Pozos de Hinojo262 Puertas266 Redonda (La)275 Saldeana280 SanchÃ ³n de la Ribera285 San Felices de los Gallegos302 Saucelle311 Sobradillo328 Trabanca337 Valderrodrigo340 Valsalabroso349 Vidola (La)350 Vilvestre360 Villar de Peralonso361 Villar de Samaniego363 Villares de Yeltes364 Villarino366 Villarmuerto367 Villasbuenas373 Villavieja de Yeltes376 Vitigudino377 Yecla de Yeltes381 Zarza de Pumareda (La)(*) Comarca: 02  Ledesma19 Aldearrodrigo27 Almenara de Tormes30 AÃ ±over de Tormes34 Arco (El)116 DoÃ ±inos de Ledesma120 Encina de San Silvestre150 Gejuelo del Barro151 Golpejas167 Jusbado170 Ledesma186 Mata de Ledesma (La)198 Monleras226 Palacios del Arzobispo271 RollÃ ¡n283 Sando290 San Pedro del Valle292 San Pelayo de GuareÃ ±a293 Santa MarÃ ­a de Sando299 Santiz301 SardÃ ³n de los Frailes314 Tabera de Abajo329 Tremedal de Tormes335 Valdelosa345 Vega de Tirados365 Villarmayor368 Villasdardo369 Villaseco de los Gamitos370 Villaseco de los Reyes379 ZamayÃ ³n380 Zarapicos(*) Comarca: 04  PeÃ ±aranda Bracamonte7 Alaraz12 Alconada22 Aldeaseca de la Frontera57 Boveda del RÃ ­o Almar77 Campo de PeÃ ±aranda (El)81 Cantalapiedra82 Cantalpino83 Cantaracillo174 Macotera178 Malpartida179 Mancera de Abajo215 Nava de Sotrobal228 Palaciosrubios232 Paradinas de San Juan246 PeÃ ±aranda de Bracamonte256 Poveda de las Cintas265 Ragama276 Salmoral296 Santiago de la Puebla317 Tarazona de GuareÃ ±a324 Tordillos348 Ventosa del RÃ ­o Almar351 Villaflores358 Villar de Gallimazo374 Villoria382 Zorita de la Frontera(*) Comarca: 05  Fuente de San Esteban1 Abusejo25 Aldehuela de la BÃ ³veda26 Aldehuela de Yeltes41 Barbalos50 Berrocal de Huebra52 Boada59 Buenamadre68 Cabrillas88 Carrascal del Obispo97 Castraz135 Fuente de San Esteban (La)149 Garcirrey183 MartÃ ­n de Yeltes187 Matilla de los CaÃ ±os del RÃ ­o189 Membribe205 Morille211 Narros de Matalayegua241 PelarrodrÃ ­guez260 Puebla de Yeltes267 Retortillo270 Robliza de Cojos273 Sagrada (La)281 SanchÃ ³n de la Sagrada289 San MuÃ ±oz291 San Pedro de Rozados304 Sepulcro-Hilario316 Tamames344 Vecinos346 Veguillas (Las)353 Villalba de los Llanos(*) Comarca: 06  Alba de Tormes8 Alba de Tormes21 Aldeaseca de Alba29 Anaya de Alba35 Armenteros47 BeleÃ ±a51 Berrocal de Salvatierra60 Buenavista70 Calvarrasa de Arriba89 Casafranca103 Cespedosa108 Coca de Alba114 ChagarcÃ ­a-Medianero118 Ejeme122 Encinas de Arriba134 Fresno-AlhÃ ¡ndiga138 Fuenterroble de Salvatierra141 Gajates143 Galinduste144 Galisancho148 GarcihernÃ ¡ndez155 Guijo de Ã vila162 Horcajo-Medianero169 Larrodrigo182 Martinamor188 Maya (La)200 Montejo203 Monterrubio de la Sierra216 Navales235 Pedraza de Alba236 Pedrosillo de Alba237 Pedrosillo de los Aires242 Pelayos247 PeÃ ±arandilla255 Pizarral277 Salvatierra de Tormes310 Sieteiglesias de Tormes315 Tala (La)322 Terradillos330 Valdecarros336 Valdemierque(*) Comarca: 07  Ciudad Rodrigo5 Alameda de GardÃ ³n (La)6 Alamedilla (La)9 Alba de Yeltes11 AlberguerÃ ­a de ArgaÃ ±Ã ¡n (La)15 Aldea del Obispo37 Atalaya (La)54 BodÃ ³n (El)56 Bouza (La)74 Campillo de Azaba86 Carpio de Azaba91 Casillas de Flores96 Castillejo de MartÃ ­n Viejo107 Ciudad-Rodrigo115 Dios le Guarde119 Encina (La)127 Espeja136 Fuenteguinaldo140 Fuentes de OÃ ±oro145 Gallegos de ArgaÃ ±Ã ¡n157 Herguijuela de Ciudad-Rodrigo166 Ituero de Azaba181 Martiago204 Morasverdes233 Pastores258 Puebla de Azaba272 Saelices el Chico279 Sancti-Spiritus303 Saugo (El)306 Serradilla del Arroyo321 TenebrÃ ³n356 Villar de ArgaÃ ±Ã ¡n357 Villar de Ciervo359 Villar de la Yegua378 Zamarra(*) Comarca: 08  La Sierra13 Aldeacipreste71 Calzada de BÃ ©jar (La)90 Casas del Conde (Las)124 Endrinal131 Frades de la Sierra159 Herguijuela del Campo161 Horcajo de Montemayor197 MonleÃ ³n218 Navamorales251 Peromingo259 Puebla de San Medel261 Puente del Congosto297 SantibÃ ¡Ã ±ez de BÃ ©jar300 Santos (Los)309 Sierpe (La)319 Tejado (El)320 Tejeda y Segoyuela325 Tornadizo (El)331 Valdefuentes de SangusÃ ­n332 ValdehijaderosProvincia: 40  Segovia(*) Comarca: 01  CuÃ ©llar1 Abades3 Adrados4 Aguilafuente10 Aldeanueva del Codonal12 Aldea Real15 Aldehuela del Codonal17 Anaya18 AÃ ±e22 ArmuÃ ±a28 Bercial30 Bernardos41 Cantimpalos43 Carbonero del Mayor57 Coca58 Codorniz63 CuÃ ©llar65 ChaÃ ±e68 Domingo GarcÃ ­a69 Donhierro73 Escalona del Prado74 Escarabajosa de Cabezas75 Escobar de Polendos78 Fresneda de CuÃ ©llar81 Frumales82 Fuente de Santa Cruz84 Fuente el Olmo de Ã scar86 Fuentepelayo94 GarcillÃ ¡n95 GomezserracÃ ­n100 Hontalbilla105 Juarros de Riomoros106 Juarros de Voltoya107 Labajos110 Lastras de CuÃ ©llar111 Lastras del Pozo118 Marazuela119 MartÃ ­n Miguel120 MartÃ ­n MuÃ ±oz de la Dehesa121 MartÃ ­n MuÃ ±oz de las Posadas122 MarugÃ ¡n124 Mata de CuÃ ©llar126 Melque128 MiguelÃ ¡Ã ±ez129 Montejo de ArÃ ©valo134 Mozoncillo135 MuÃ ±opedro136 MuÃ ±overos138 Nava de la AsunciÃ ³n141 Navalmanzano145 Navas de Oro148 Nieva149 Olombrada151 Ortigosa de PestaÃ ±o158 Perosillo159 Pinarejos160 Pinarnegrillo164 Rapariegos166 Remondo173 Roda de Eresma176 Samboal177 San CristÃ ³bal de CuÃ ©llar178 San CristÃ ³bal de la Vega179 SanchonuÃ ±o180 SangarcÃ ­a182 San MartÃ ­n y MudriÃ ¡n185 Santa MarÃ ­a la Real de Nieva189 Santiuste de San Juan Bautista192 Sauquillo de Cabezas200 Tabanera la Luenga201 Tolocirio208 TurÃ ©gano216 Valverde del Majano219 Vallelado222 Veganzones228 Villaverde de Ã scar230 Villeguillo231 Yanguas de Eresma234 Zarzuela del Pinar(*) Comarca: 02  SepÃ ºlveda13 AldeasoÃ ±a36 Cabezuela37 Calabazas40 Cantalejo44 Carrascal del Rio56 Cobos de FuentidueÃ ±a83 Fuente el Olmo de FuentidueÃ ±a87 FuentepiÃ ±el88 Fuenterrebollo89 Fuentesauco de FuentidueÃ ±a91 Fuentesoto92 FuentidueÃ ±a108 Laguna de Contreras127 Membibre de la Hoz140 Navalilla174 Sacramenia183 San Miguel de Bernuy193 Sebulcor204 Torrecilla del Pinar215 ValtiendasProvincia: 42  Soria(*) Comarca: 03  Burgo de Osma7 Alcubilla de Avellaneda43 Burgo de Osma-Ciudad de Osma58 Castillejo de Robledo85 Fuentearmegil103 Langa de Duero116 MiÃ ±o de San EstebanComarca: 04  Soria32 Bayubas de Abajo33 Bayubas de Arriba97 Gormaz177 Tajueco195 Valdenebro(*) Comarca: 05  Campo de Gomara6 Alconaba9 Aldealafuente11 Aldealpozo13 Aldehuela de PeriÃ ¡Ã ±ez16 Aliud17 Almajano18 Almaluez21 Almazul22 Almenar de Soria37 Bliecos41 Buberos42 Buitrago44 Cabrejas del Campo49 Candilichera50 CaÃ ±amaque51 Carabantes63 Cihuela76 Deza87 Fuentecantos88 Fuentelmonge96 Gomara100 Hinojosa del Campo119 Monteagudo de las VicarÃ ­as139 Pinilla del Campo140 Portillo de Soria142 Pozalmuro154 Renieblas167 Santa MarÃ ­a de Huerta171 SerÃ ³n de Nagima176 Tajahuerce183 Tejado184 Torlengua187 Torrubia de Soria201 Velilla de la Sierra202 Velilla de los Ajos208 Villar del Campo211 Villares de Soria (Los)213 Villaseca de Arciel(*) Comarca: 06  AlmazÃ ¡n3 Adradas15 Alentisque20 AlmazÃ ¡n30 Barca35 Berlanga de Duero38 Borjabad48 Caltojar59 Centenera de Andaluz68 Coscurita79 Escobosa de AlmazÃ ¡n83 Frechilla de AlmazÃ ¡n108 MajÃ ¡n111 Matamala de AlmazÃ ¡n118 Momblona123 MarÃ ³n de AlmazÃ ¡n130 Nepas131 Nolay172 Soliedra182 Taroda200 VelamazÃ ¡n204 Viana de DueroProvincia: 47  Valladolid(*) Comarca: 01  Tierra de Campos3 Aguilar de Campos13 Barcial de la Loma15 Becilla de Valderaduey19 Berrueces24 BolaÃ ±os de Campos26 Bustillo de Chaves28 CabezÃ ³n de Valderaduey29 Cabreros del Monte40 Castrobol46 Castroponce48 Ceinos58 Cuenca de Campos64 Fontihoyuelo70 GatÃ ³n de Campos73 HerrÃ ­n de Campos84 Mayorga86 Medina de Rioseco88 Melgar de Abajo89 Melgar de Arriba91 Monasterio de Vega92 Montealegre94 Moral de la Reina96 Morales de Campos109 Palazuelo de Vedija125 Pozuelo de la Orden128 Quintanilla del Molar134 Roales140 Saelices de Mayorga148 San Pedro de Latarce152 Santa Eufemia del Arroyo153 Santervas de Campos162 Tamariz de Campos164 Tordehumos176 UniÃ ³n de Campos (La)177 Urones de Castroponce178 UrueÃ ±a181 Valdenebro de los Valles183 Valdunquillo185 Valverde de Campos187 Vega de Ruiponce196 Villabaruz de Campos197 Villabragima198 VillacarralÃ ³n199 Villacid de Campos203 Villafrades de Campos205 Villafrechos207 VillagarcÃ ­a de Campos208 VillagÃ ³mez la Nueva209 VillalÃ ¡n de Campos211 Villalba de la Loma214 VillalÃ ³n de Campos215 Villamuriel de Campos219 Villanueva de la Condesa220 Villanueva de los Caballeros222 Villanueva de San Mancio223 Villardefrades227 Villavellid229 Villavicencio de los CaballerosComarca: 03  Sur4 Alaejos11 Ataquines20 Bobadilla del Campo25 Brahojos de Medina31 Campillo (El)35 Carpio37 CastrejÃ ³n45 CastronuÃ ±o49 Cervillego de la Cruz65 Fresno el Viejo67 Fuente el Sol78 Lomoviejo82 Matapozuelos85 Medina del Campo95 Moraleja de las Panaderas100 Muriel101 Nava del Rey102 Nueva Villa de las Torres121 Pollos123 Pozal de Gallinas124 Pozaldez138 RubÃ ­ de Bracamonte139 Rueda141 Salvador146 San Miguel del Pino147 San Pablo de la Moraleja150 San RomÃ ¡n de Hornija156 San Vicente del Palacio158 Seca (La)159 Serrada160 Siete Iglesias de Trabancos165 Tordesillas166 Torrecilla de la Abadesa167 Torrecilla de la Orden182 Valdestillas189 Velascalvaro192 Ventosa de la Cuesta204 Villafranca de Duero218 Villanueva de Duero228 Villaverde de Medina(*) Comarca: 04  Sureste2 Aguasal5 AlcazarÃ ©n6 Aldea de San Miguel7 Aldeamayor de San MartÃ ­n8 Almenara de Adaja12 BehabÃ ³n21 Bocigas22 Bocos de Duero30 Campaspero32 Camporredondo33 Canalejas de PeÃ ±afiel38 Castrillo de Duero53 Cogeces de Ã scar54 Cogeces del Monte56 Corrales de Duero59 Curiel63 Fompedraza68 Fuente-Olmedo74 Hornillos75 Ã scar77 Langayo79 Llano de Olmedo80 Manzanillo87 Megeces90 Mojados93 Montemayor de Pililla104 Olmedo106 Olmos de PeÃ ±afiel110 Parrilla (La)111 Pedraja de Portillo (La)112 Pedrajas de San Esteban114 PeÃ ±afiel116 Pesquera de Duero118 PiÃ ±el de Abajo119 PiÃ ±el de Arriba122 Portillo126 Puras127 Quintanilla de Arriba129 Quintanilla de OnÃ ©simo131 RÃ ¡bano132 Ramiro137 Roturas143 San Llorente145 San Miguel del Arroyo154 SantibÃ ¡Ã ±ez de Valcorba157 SardÃ ³n de Duero170 Torre de PeÃ ±afiel172 Torrescarcela173 Traspinedo179 Valbuena de Duero180 Valdearcos194 Viloria232 Zarza (La)Provincia: 49  Zamora(*) Comarca: 01  Sanabria48 Cernadilla112 Manzanal de los Infantes120 Molezuelas de la Carballeda121 Mombuey139 Otero de Bodas150 Peque177 Rionegro del Puente(*) Comarca: 02  Benavente y Los Valles4 Alcubilla de Nogales11 Arcos de la Polvorosa15 Arrabalde18 Ayoo de Vidriales19 Barcial del Barco21 Benavente25 Breto26 Bretocino27 Brime de Sog28 Brime de Urz29 Burganes de Valverde32 Calzadilla de Tera33 Camarzana de Tera41 Castrogonzalo52 Coomonte57 Cubo de Benavente75 Fresno de la Polvorosa78 Friera de Valverde79 Fuente Encalada82 Fuentes de Ropel91 Granja de Moreruela92 Granucillo105 Maire de Castroponce109 Manganeses de la Polvorosa113 Matilla de ArzÃ ³n116 Melgar de Tera117 Micereces de Tera118 Milles de la Polvorosa128 Morales de Rey130 Morales de Valverde137 Navianos de Valverde159 Pobladura del Valle167 Pueblica de Valverde170 Quintanilla de Urz171 Quiruelas de Vidriales187 San CristÃ ³bal de EntreviÃ ±as192 San Miguel del Valle193 San Pedro de Ceque199 Santa Colomba de las Monjas200 Santa Cristina de la Polvorosa201 Santa Croya de Tera203 Santa MarÃ ­a de la Vega204 Santa MarÃ ­a de Valverde205 SantibÃ ¡Ã ±ez de Tera206 SantibÃ ¡Ã ±ez de Vidriales207 Santovenia220 Torre del Valle (La)225 UÃ ±a de Quintana229 Valdescorriel231 Vega de Tera238 Villabrazaro243 VillaferrueÃ ±a244 Villageriz256 Villanazar257 Villanueva de Azoague259 Villanueva de las Peras271 Villaveza del Agua272 Villaveza de Valverde(*) Comarca: 03  Aliste3 AlcaÃ ±ices36 Carbajales de Alba63 Faramontanos de Tabara66 Ferreras de Abajo68 Ferreruela71 FonfrÃ ­a87 Gallegos del RÃ ­o98 Losacino99 Losacio111 Manzanal del Barco133 Moreruela de Tabara138 Olmillos de Castro153 Perilla de Castro157 Pino164 Pozuelo de Tabara172 Rabanales173 RÃ ¡bano de Aliste176 RiofrÃ ­o de Aliste184 Samir de los CaÃ ±os202 Santa Eufemia del Barco208 San Vicente de la Cabeza209 San Vitero214 Tabara233 Vegalatrave237 Videmala247 Villalcampo(*) Comarca: 05  Sayago5 Alfaraz de Sayago8 Almeida12 ArgaÃ ±Ã ­n23 Bermillo de Sayago31 CabaÃ ±as de Sayago37 Carbellino64 Fariza65 Fermoselle77 Fresno de Sayago88 Gamones101 Luelmo115 Mayalde124 Moral de Sayago126 Moraleja de Sayago131 Moralina136 Muga de Sayago149 PeÃ ±ausende152 Pereruela180 Roelos183 Salce221 Torregamones240 Villadepera264 Villar del Buey265 Villardiegua de la Ribera(*) Comarca: 06  Duero Bajo10 Arcenillas13 Argujillo24 BÃ ³veda de Toro (La)34 CaÃ ±izal38 Casaseca de Campean39 Casaseca de las Chanas40 Castrillo de la GuareÃ ±a44 Cazurra54 Corrales58 Cubo de Tierra del Vino59 Cuelgamures61 Entrala80 FuentelapeÃ ±a81 Fuentesauco84 Fuentespreadas90 Gema93 Guarrate96 Jambrina102 Maderal (El)103 Madridanos125 Moraleja del Vino127 Morales del Vino129 Morales de Toro146 Pego (El)147 Peleagonzalo148 Peleas de Abajo151 PerdigÃ ³n (El)158 PiÃ ±ero (El)191 San Miguel de la Ribera197 Santa Clara de Avedillo210 Sanzoles219 Toro226 Vadillo de la GuareÃ ±a228 Valdefinjas230 Vallesa234 Venialbo239 Villabuena del Puente241 Villaescusa245 VillalazÃ ¡n255 Villamor de los Escuderos258 Villanueva de Campean261 VillaralboComunidad AutÃ ³noma: 08  Castilla-La ManchaProvincia: 02  Albacete(*) Comarca: 01  Mancha19 Bonillo (El)32 Fuensanta43 Lezuza48 Minaya53 Munera57 Ossa de Montiel69 Roda (La)73 Tarazona de La Mancha78 Villalgordo del JÃ ºcar81 Villarobledo(*) Comarca: 02  Manchuela1 Abengibre2 Alatoz5 Alborea7 AlcalÃ ¡ del JÃ ºcar13 Balsa de Ves20 CarcelÃ ©n23 Casas de Ves24 Casas-IbÃ ¡Ã ±ez26 Cenizate34 Fuentealbilla36 Golosalvo41 Jorquera45 Madrigueras46 Mahora52 Motilleja54 Navas de Jorquera64 Pozo-Lorente66 Recueja (La)75 Valdeganga77 Villa de Ves79 Villamalea82 Villatoya83 VillavalienteComarca: 05  Almansa9 Almansa10 Alpera18 Bonete25 Caudete33 Fuente-Ã lamo51 Montealesas del CastilloComarca: 07  HellÃ ­n4 Albatana37 HellÃ ­n44 Lietor56 Ontur74 TobarraProvincia: 13  Ciudad Real(*) Comarca: 01  Montes Norte6 Alcoba51 Luciana52 MalagÃ ³n65 Porzuna68 Puebla de Don RodrigoComarca: 03  Mancha5 AlcÃ ¡zar de San Juan18 Arenas de San Juan19 Argamasilla de Alba28 Campo de Criptana39 Daimiel47 Herencia50 Labores (Las)53 Manzanares54 Membrilla61 Pedro MuÃ ±oz70 Puerto LÃ ¡pice74 San Carlos del Valle77 Santa Cruz de Mudela78 Socuellamos79 Solana (La)82 Tomelloso87 ValdepeÃ ±as96 Villarrubia de los Ojos97 Villarta de San JuanComarca: 04  Montes Sur2 Agudo3 Alamillo11 AlmadÃ ©n12 Almadenejos38 ChillÃ ³n46 Guadalmez73 Saceruela86 Valdemanco del Esteras(*) Comarca: 06  Campo de Montiel4 Albaladejo8 Alcubillas10 Alhambra14 Almedina32 Carrizosa33 Castellar de Santiago37 Cozar43 Fuenllana57 Montiel69 Puebla del PrÃ ­ncipe76 Santa Cruz de los CÃ ¡Ã ±amos81 Terrinches84 Torre de Juan Abad85 Torrenueva89 Villahermosa92 Villanueva de la Fuente93 Villanueva de los InfantesProvincia: 16  Cuenca(*) Comarca: 01  Alcarria5 Albalate de las Nogueras6 Albendea11 Alcohujate20 Arandilla del Arroyo25 Arrancacepas38 Buciegas41 BuendÃ ­a45 Canalejas del Arroyo50 CaÃ ±averas51 CaÃ ±averuelas67 CastejÃ ³n71 Castillo-AlbarÃ ¡Ã ±ez94 GascueÃ ±a119 Leganiel140 Olmeda de la Cuesta143 Olmedilla de Eliz156 Peraleja (La)162 Portalrubio de Guadamajud170 Priego188 Salmeroncillos193 San Pedro Palmiches206 Tinajas228 Valdeolivas240 Vellisca246 Villalba del Rey250 Villanueva de Guadamajud259 Villar del Infantado272 Villas de la Ventosa(*) Comarca: 05  Manchuela3 AlarcÃ ³n39 Buenache de AlacrÃ ³n42 Campillo de Altobuey60 Casas de BenÃ ­tez63 Casas de Guijarro66 Casasimarro68 Castillejo de Iniesta92 GabaldÃ ³n96 Graja de Iniesta98 Herrumblar (El)104 Hontecillas113 Iniesta118 LedaÃ ±a125 Minglanilla134 Motilla del Palancar142 Olmedilla de AlarcÃ ³n155 Peral (El)158 Picazo (El)174 Puebla del Salvador175 Quintanar del Rey198 Sisante204 Tebar231 Valhermoso de la Fuente237 Valverdejo244 VillagarcÃ ­a del Llano248 Villalpardo251 Villanueva de la Jara271 Villarta908 Pozorrubielos de la Mancha(*) Comarca: 06  Mancha Baja7 Alberca de Zancara (La)33 Belmonte58 Carrascosa de Haro61 Casas de Fernando Alonso64 Casas de Haro65 Casas de los Pinos87 Fuentelespino de Haro100 Hinojosos (Los)103 Hontanaya124 Mesas (Las)128 Monreal del Llano133 Mota del Cuervo145 Osa de la Vega153 Pedernoso (El)154 PedroÃ ±eras (Las)166 Pozoamargo171 Provencio (El)176 Rada de Haro190 San Clemente195 Santa MarÃ ­a del Campo Rus196 Santa MarÃ ­a de los Llanos216 Tresjuncos238 Vara de Rey243 Villaescusa de Haro249 Villamayor de Santiago255 Villar de la Encina(*) Comarca: 07  Mancha Alta2 AcebrÃ ³n (El)10 AlcÃ ¡zar del Rey12 Alconchel de la Estrella15 Almarcha (La)16 Almendros18 Almonacid del Marquesado19 Altarejos26 Atalaya del CaÃ ±avate32 BelinchÃ ³n34 Belmontejo47 CaÃ ±adajuncosa49 CaÃ ±avate (El)72 Castillo de GarcimuÃ ±oz73 Cervera del Llano86 Fuente de Pedro Naharro99 Hinojosa (La)101 Hito (El)102 Honrubia106 Horcajo de Santiago108 Huelves110 Huerta de la ObispalÃ ­a129 Montalbanejo130 Montalbo132 Mota de Altarejos139 Olivares de JÃ ºcar148 Palomares del Campo151 Paredes159 Pinarejo167 Pozorrubio172 Puebla de Almenara181 RozalÃ ©n del Monte186 Saelices191 San Lorenzo de la Parrilla203 TarancÃ ³n212 Torrubia del Campo213 Torrubia del Castillo217 Tribaldos218 UclÃ ©s236 Valverde de JÃ ºcar247 Villalgordo del Marquesado253 Villar de CaÃ ±as264 Villarejo de Fuentes266 Villarejo-Periesteban269 Villares del Saz270 Villarrubio273 Villaverde y Pasaconsol277 Zafra de Zancara279 Zarza de Tajo901 Campos del ParaÃ ­soProvincia: 19  Guadalajara(*) Comarca: 03  Alcarria Alta4 Alaminos5 Alarilla20 Almadrones39 Argecilla50 Barriopedro53 Brihuega55 Bujalaro66 CaÃ ±izar73 Casas de San Galindo75 CastejÃ ³n de Henares86 Cifuentes88 Ciruelas91 Cogollor98 Copernal113 Espinosa de Henares125 Gajanejos132 Henche133 Heras138 Hita154 Inviernas (Las)155 Irueste159 Ledanca168 Mandayona172 Masegoso de TajuÃ ±a174 Matillas186 Mirabueno187 MiralrÃ ­o196 Muduex249 San AndrÃ ©s del Rey258 Solanillos del Extremo260 Sotillo (El)263 Taragudo274 Torija279 Torre del Burgo290 Trijueque296 Utande298 Valdearenas306 Valderrebollo318 Villanueva de Argecilla322 Villaseca de Henares329 Yelamos de Abajo330 Yelamos de ArribaProvincia: 45  ToledoComarca: 02  Torrijos3 Albarreal de Tajo4 AlcabÃ ³n8 Aldeancabo de Escalona13 Almorox15 Arcicollar18 Barcience24 BurujÃ ³n31 Camarena32 Camarenilla36 Carmena37 Carpio de Tajo (El)39 Carriches40 Casar de Escalona (El)58 Domingo PÃ ©rez60 Erustes61 Escalona62 Escalonilla66 Fuensalida68 GarciotÃ ºn69 Gerindote76 Hormigos77 Huecas91 Maqueda95 Mata (La)99 Mentrida100 Mesegar117 Nombela118 Noves120 NuÃ ±o GÃ ³mez126 Otero129 Paredes de Escalona131 PelahustÃ ¡n134 Portillo de Toledo136 Puebla de MontalbÃ ¡n (La)143 Quismondo147 Rielves157 Santa Cruz del Retamar158 Santa Olalla171 Torre de Esteban HambrÃ ¡n (La)173 Torrijos189 Villamiel de Toledo901 Santo Domingo-Caudilla(*) Comarca: 04  La Jara6 Alcaudete de la Jara9 Aldeanueva de Barbarroya10 Aldeanueva de San BartolomÃ ©20 Belvis de la Jara33 Campillo de la Jara (El)65 Estrella (La)112 Navalmorales (Los)146 Retamoso152 San MartÃ ­n de Pusa155 Santa Ana de Pusa170 Torrecilla de la Jara194 Villarejo de MontalbÃ ¡n(*) Comarca: 05  Montes de Navahermosa98 Menasalbas109 Navahermosa151 San MartÃ ­n de MontalbÃ ¡n182 Ventas con PeÃ ±a Aguilera (Las)Comarca: 06  Montes de los YÃ ©benes1 AjofrÃ ­n57 Chueca92 Marjaliza96 Mazarambroz124 Orgaz163 Sonseca(*) Comarca: 07  La Mancha12 Almonacid de Toledo26 CabaÃ ±as de Yepes27 Cabezamesada34 CamuÃ ±as50 Ciruelos53 Consuegra54 Corral de Almaguer59 Dosbarrios71 Guardia (La)78 Huerta de ValdecarÃ ¡banos84 Lillo87 Madridejos90 Manzaneque94 Mascaraque101 Miguel Esteban106 Mora115 Noblejas121 OcaÃ ±a123 Ontigola135 Puebla de Almoradiel (La)141 Quero142 Quintanar de la Orden149 Romeral (El)156 Santa Cruz de la Zarza166 Tembleque167 Toboso (El)175 Turleque177 Urda185 VillacaÃ ±as186 Villa de Don Fadrique (La)187 Villafranca de los Caballeros190 Villaminaya191 Villamuelas192 Villanueva de Alcardete193 Villanueva de Bogas195 Villarrubia de Santiago197 Villasequilla de Yepes198 Villatobas202 YepesComunidad AutÃ ³noma: 09  CataluÃ ±aProvincia: 25  LleidaComarca: 05  SolsonÃ ¨s75 Clariana(*) Comarca: 10  Garrigues6 AlbagÃ ¨s (L')9 Albi (L')10 AlcanÃ ³14 AlfÃ ©s29 Arbeca36 Aspa56 Bobera58 Borges Blanques (Les)67 Castelldans73 CerviÃ 76 Cogul (El)81 Espluga Calba (L')92 Floresta (La)97 Fulleda101 Granadella (La)105 Granyena de les Garrigues118 Juncosa125 Llardecans133 Maials153 Omellons (Els)169 Pobla de CÃ ¨rvoles (La)170 Pobla de la Granadella(Bellaguarda) (La)180 Puig-gros200 Sarroca206 SolerÃ s (El)212 Sunyer218 TarrÃ ¨s224 Torms (Els)226 Torrebesses253 Vilosell (El)255 VinaixaProvincia: 43  Tarragona(*) Comarca: 01  Terra Alta22 Batea32 Bot41 Caseres48 Corbera d'Ebre64 Gandesa106 Pinell de Brai (El)110 Pobla de Massaluca (La)117 Prat de Comte175 Vilalba dels ArcsComarca: 02  Ribera d'Ebre19 AscÃ ³26 Benissanet60 Flix65 Garcia67 Ginestar84 Miravet93 MÃ ³ra d'Ebre94 MÃ ³ra la Nova121 Rasquera125 Ribarroja d'Ebre150 Tivissa152 Torre de L'Espanyol (La)177 VinebreComunidad AutÃ ³noma: 10  ExtremaduraProvincia: 06  Badajoz(*) Comarca: 01  Alburquerque6 Alburquerque37 Codosera (La)107 Puebla de Obando115 Roca de la Sierra (La)123 San Vicente de AlcÃ ¡ntara155 Villar del ReyComarca: 02  MÃ ©rida4 Alange9 AljucÃ ©n12 Arroyo de San ServÃ ¡n25 Calamonte31 Carmonita32 Carrascalejo (El)38 Cordobilla de Lacara43 Don Ã lvaro46 Esparragalejo58 Garrovilla (La)72 LobÃ ³n83 MÃ ©rida84 Mirandilla88 Montijo90 Nava de Santiago (La)94 Oliva de MÃ ©rida103 Puebla de la Calzada119 San Pedro de MÃ ©rida132 Torremayor133 TorremegÃ ­a135 Trujillanos145 Valverde de MÃ ©rida151 Villagonzalo162 Zarza de Alange(*) Comarca: 04  Puebla Alcocer33 Casas de Don Pedro48 Esparragosa del Caudillo56 Garbayuela91 Navalvillar de Pela102 Puebla de Alcocer118 Sancti-Spiritus127 Talarrubias(*) Comarca: 05  Herrera Duque35 Castilblanco51 Fuenlabrada de los Montes63 Herrera del Duque137 Valdecaballeros(*) Comarca: 07  Almendralejo2 Aceuchal8 Alconera11 Almendralejo49 Feria54 Fuente del Maestre68 Hinojosa del Valle69 Hornachos71 Lapa (La)73 Llera89 Morera (La)98 Palomas99 Parra (La)104 Puebla de la Reina106 Puebla del Prior108 Puebla de Sancho PÃ ©rez113 Ribera del Fresno117 Salvatierra de los Barros121 Santa Marta122 Santos de Maimona (Los)126 Solana de los Barros149 Villafranca de los Barros152 Villalba de los Barros158 Zafra(*) Comarca: 08  Castuera18 Benquerencia de la Serena23 Cabeza del Buey30 Capilla36 Castuera47 Esparragosa de la Serena64 Higuera de la Serena78 Malpartida de la Serena87 Monterrubio de la Serena100 PeÃ ±alsordo109 Quintana de la Serena146 Valle de la Serena160 Zalamea de la Serena(*) Comarca: 09  Olivenza7 Alconchel42 Cheles66 Higuera de Vargas95 Olivenza129 Taliga143 Valverde de LeganÃ ©s154 Villanueva del Fresno(*) Comarca: 10  Jerez de los Caballeros16 Barcarrota21 Bodonal de la Sierra22 Burguillos del Cerro50 Fregenal de la Sierra67 Higuera la Real70 Jerez de los Caballeros93 Oliva de la Frontera124 Segura de LeÃ ³n140 Valencia del Mombuey142 Valverde de Burguillos147 Valle de Matamoros148 Valle de Santa Ana159 Zahinos(*) Comarca: 11  Llerena13 Atalaya20 Bienvenida27 Calzadilla de los Barros34 Casas de Reina52 Fuente de Cantos53 Fuente del Arco65 Higuera de Llerena74 Llerena81 Medina de las Torres85 Monesterio86 MontemolÃ ­n110 Reina134 Trasierra136 Usagre141 Valencia del Ventoso150 VillagarcÃ ­a de la Torre(*) Comarca: 12  Azuaga3 Ahillones14 Azuaga19 Berlanga29 Campillo de Llerena59 Granja de Torrehermosa76 Maguilla77 Malcocinado101 Peraleda del Zaucejo112 Retamal139 Valencia de las Torres144 Valverde de LlerenaProvincia: 10  CÃ ¡ceresComarca: 01  CÃ ¡ceres7 Albala del Caudillo10 Alcuescar12 Aldea del Cano18 Aliseda21 Arroyo de la Luz23 Arroyomolinos de MontÃ ¡nchez27 Benquerencia31 Botija37 CÃ ¡ceres45 CaÃ ±averal49 Casar de CÃ ¡ceres52 Casas de Don Antonio56 Casas de MillÃ ¡n82 Garrovillas98 Hinojal115 Malpartida de CÃ ¡ceres125 Monroy126 MontÃ ¡nchez170 Santiago del Campo177 Sierra de Fuentes178 TalavÃ ¡n188 Torre de Santa MarÃ ­a192 Torremocha193 Torreorgaz194 Torrequemada198 Valdefuentes201 Valdemorales217 Zarza de MontÃ ¡nchez(*) Comarca: 02  Trujillo11 Aldeacentenera13 Aldea de Trujillo20 AlmoharÃ ­n66 Conquista de la Sierra69 Cumbre (La)73 Escurial77 Garciaz92 Herguijuela102 Ibahernando113 MadroÃ ±era121 Miajadas149 Plasenzuela153 Puerto de Santa Cruz158 Robledillo de Trujillo161 Ruanes163 Salvatierra de Santiago165 Santa Ana166 Santa Cruz de la Sierra168 Santa Marta de Magasca186 Torrecillas de la Tiesa195 Trujillo209 VillamesÃ ­as(*) Comarca: 03  Brozas4 Acehuche8 AlcÃ ¡ntara32 Brozas61 CeclavÃ ­n118 Mata de AlcÃ ¡ntara133 Navas del MadroÃ ±o145 Piedras Albas208 Villa del Rey218 Zarza la Mayor(*) Comarca: 04  Valencia de AlcÃ ¡ntara46 Carbajo62 Cedillo94 Herrera de AlcÃ ¡ntara95 Herreruela119 Membrio162 Salorino169 Santiago de AlcÃ ¡ntara203 Valencia de AlcÃ ¡ntara(*) Comarca: 05  LogrosÃ ¡n2 Abertura9 AlcollarÃ ­n17 Alia43 Campo Lugar109 LogrosÃ ¡n112 Mandrigalejo219 Zorita(*) Comarca: 06  Navalmoral de la Mata19 Almaraz26 BelvÃ ­s de Monroy28 Berrocalejo30 Bohonal de Ibor48 Carrascalejo58 Casatejada70 Deleitosa83 GarvÃ ­n85 Gordo (El)114 Majadas120 Mesas de Ibor122 Millanes131 Navalmoral de la Mata140 Peraleda de la Mata141 Peraleda de San RomÃ ¡n160 Romangordo173 Saucedilla176 SerrejÃ ³n180 Talayuela182 Toril199 Valdehuncar200 Valdelacasa de Tajo213 Villar del Pedroso(*) Comarca: 07  Jaraiz de la Vera65 Collado104 Jaraiz de la VeraComarca: 08  Plasencia5 Aceituna16 Aldehuela del Jerte22 Arroyomolinos de la Vera47 Carcaboso76 Galisteo81 Garguera116 Malpartida de Plasencia123 Mirabel127 Montehermoso136 Oliva de Plasencia138 PasarÃ ³n de la Vera148 Plasencia167 Santa Cruz de Paniagua172 SantibÃ ¡Ã ±ez el Bajo175 Serradilla181 Tejeda de TiÃ ©tar190 TorrejÃ ³n el Rubio191 Torremenga202 Valdeobispo214 Villar de Plasencia(*) Comarca: 09  Hervas1 AbadÃ ­a6 Ahigal15 Aldeanueva del Camino63 Cerezo86 Granja (La)90 Guijo de Granadilla106 Jarilla124 Mohedas137 Palomero216 Zarza de Granadilla(*) Comarca: 10  Coria38 Cachorrilla39 Cadalso40 Calzadilla53 Casas de Don GÃ ³mez59 Casillas de Coria64 Cilleros67 Coria88 Guijo de Coria89 Guijo de Galisteo93 HernÃ ¡n-PÃ ©rez99 Holguera101 Huelaga128 Moraleja129 Morcillo139 Pedroso de AcÃ ­m142 Perales del Puerto143 Pescueza150 Portaje151 Portezuelo152 Pozuelo de ZarzÃ ³n155 Riolobos171 SantibÃ ¡Ã ±ez el Alto187 Torre de Don Miguel189 Torrejoncillo205 Valverde del Fresno207 Villa del Campo210 Villamiel211 Villanueva de la Sierra215 Villasbuenas de GataComunidad AutÃ ³noma: 11  GaliciaProvincia: 15  La CoruÃ ±a(*) Comarca: 03  Interior6 Arzua10 Boimorto24 Cerceda32 Curtis38 Frades39 Irijoa46 Mellid47 Mesia59 Ã rdenes60 Oroso66 Pino (El)79 Santiso80 Sobrado83 Toques84 Tordoya85 Touro86 Trazo88 Valle del Dubra90 VilasantarProvincia: 27  Lugo(*) Comarca: 02  Terra Cha7 Begonte10 Castro de Rey15 Cospeito29 Meira44 Pastoriza46 Pol65 Villalba(*) Comarca: 03  Central3 Antas de Ulla11 Castroverde14 Corgo20 Friol23 GuntÃ ­n de Pallares28 Lugo32 Monterroso39 Otero de Rey40 Palas de Rey43 PÃ ¡ramo49 PuertomarÃ ­n56 Rabade57 Sarria(*) Comarca: 05  Sur8 Boveda31 Monforte de Lemos41 PantÃ ³n58 SaviÃ ±ao59 Sober60 TaboadaProvincia: 32  Orense(*) Comarca: 01  Orense1 Allariz2 Amoeiro3 Arnoya8 Barbadas10 Beade13 Boboras14 Bola (La)18 Carballeda de Avia19 CarballiÃ ±o20 Cartelle22 Castrelo de MiÃ ±o24 Celanova25 Cenlle26 Coles27 Cortegada40 Leiro45 Maside47 Merca (La)54 Orense55 Paderne de Allariz58 Pereiro de Aguiar64 Pontedeva65 Punxin68 Ramiranes69 Ribadavia74 San Amaro75 San CirpiÃ ¡n das ViÃ ±as76 San CristÃ ³bal de Cea79 Taboadela81 ToÃ ©n87 VillamarÃ ­n(*) Comarca: 03  VerÃ ­n7 BaÃ ±os de Molsas32 Xinzo de Limia36 Junquera de Ambia62 Porquera77 SandÃ ­as78 Sarreaus82 Trasmiras90 Villar de SantosProvincia: 36  Pontevedra(*) Comarca: 01  MontaÃ ±a15 Cuntis17 Estrada (La)20 Golada24 LalÃ ­n47 Rodeiro52 Silleda59 Villa de CrucesComunidad AutÃ ³noma: 12  MadridProvincia: 28  MadridComarca: 01  Lozoya Somosierra86 Molar (El)108 Pedrezuela129 San AgustÃ ­n de GuadalixComunidad AutÃ ³noma: 13  MurciaProvincia: 30  MurciaComarca: 01  Nordeste1 Abanilla20 Fortuna22 Jumilla43 Yecla(*) Comarca: 02  Noroeste12 Bullas17 CehegÃ ­n(*) Comarca: 03  Centro4 Albudeite14 Campos del RÃ ­o29 Mula32 PliegoComunidad AutÃ ³noma: 14  NavarraProvincia: 31  NavarraComarca: 03  Tierra Estelle1 Abaigar2 Abarzuza5 AberÃ ­n12 Allo14 AncÃ ­n29 Arcos (Los)30 Arellano35 ArmaÃ ±anzas36 Arroniz39 Artazu41 Ayegui46 BarbarÃ ­n61 Busto (El)74 Cirauqui79 Desojo80 Dicastillo97 Estella99 Etayo125 Iguzquiza148 Legaria160 Luquin161 MaÃ ±eru166 Mendaza168 MetautÃ ©n174 MorentÃ ­n175 Mues177 Murieta184 Oco190 Olejua200 Oteiza204 Piedramillera225 Sorlada231 Torres del RÃ ­o251 Viana255 Villamayor de MonjardÃ ­n257 Villatuerta260 Yerri(*) Comarca: 04  Media9 Aibar38 Artajona45 Barasoain51 Beire53 Berbinzana65 Caparroso67 Carcastillo69 Caseda104 Falces114 Garinoain142 Larraga155 Liedena164 Melida167 Mendigorria171 Miranda de Arga178 Murillo el Cuende179 Murillo el Fruto191 Olite197 Orisoain205 Pitillas207 Pueyo212 Sada de Sanguesa216 Sanguesa217 San MartÃ ­n de Unx220 Santacara227 TafallaComunidad AutÃ ³noma: 16  Comunidad ValencianaProvincia: 12  CastellÃ ³n(*) Comarca: 02  Bajo Maestrazgo3 Albocacer36 Canet lo Roig44 Cervera del Maestre50 Cuevas de VinromÃ ¡70 Jana (La)98 Salsadella100 San Mateo101 San Rafael del RÃ ­o111 Tirig121 Traiguera(*) Comarca: 03  Llanos Centrales29 Benlloch49 Costur94 Puebla-Tornesa120 Torre d'en DomÃ ¨nec122 Useras124 Vall d'Alba128 Villafames132 Villanueva de Alcolea(*) Comarca: 07  Palancia39 Castellnovo67 Geldo71 Jerica81 Navajas104 Segorbe106 Soneja107 Sot de Ferrer114 Toras115 Toro (El)Provincia: 46  Valencia(*) Comarca: 02  Alto Turia112 Chulilla149 Losa del Obispo258 Villar del Arzobispo(*) Comarca: 04  Requena-Utiel80 Camporrobles95 Caudete de las Fuentes129 Fuenterrobles213 Requena229 Siete Aguas232 Sinarcas249 Utiel254 Venta del Moro259 Villargordo del CabrielComarca: 10  Valle de Ayora44 Ayora97 Cofrentes142 Jalance144 Jarafuel239 Teresa de Cofrentes263 Zarra(*) Comarca: 11  Enguera y La Canal39 Anna73 Bolbaite107 Chella118 Enguera121 Estubeny167 Millares179 Navarres206 QuesaComunidad AutÃ ³noma: 17  PaÃ ­s VascoProvincia: 01  Ã lava(*) Comarca: 03  Valles Alaveses6 ArmiÃ ±Ã ³n14 Berantevilla46 Ribera Alta47 Ribera Baja62 Zambrana902 LantarÃ ³nIII. ZONAS DESFAVORECIDAS CON ARREGLO AL APARTADO 5 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEE(*) III.1 TODAS LAS ZONASComunidad AutÃ ³noma: 01  AndalucÃ ­aProvincia: 04  AlmerÃ ­aComarca: 07  Campo de DalÃ ­as38 DalÃ ­as79 Roquetas de Mar102 VÃ ­carComarca: 08  Campo de NÃ ­jar y Bajo Andarax13 AlmerÃ ­a24 Benahadux32 Carboneras47 Gador52 Huercal de AlmerÃ ­a66 Nijar74 Pechina78 Rioja81 Santa Fe de MondÃ ºjar101 ViatorProvincia: 11  CÃ ¡dizComarca: 01  CampiÃ ±a  CÃ ¡diz37 TrebujenaComarca: 02  Costa Norte32 SanlÃ ºcar de BarramedaComarca: 05  Campo de Gibraltar8 Barrios (Los)13 Castellar de la Frontera21 Jimena de la Frontera22 LÃ ­nea (La)33 San RoqueProvincia: 18  GranadaComarca: 08  La Costa140 Motril173 SalobreÃ ±aProvincia: 21  HuelvaComarca: 04  Costa2 Aljaraque21 Cartaya35 GibraleÃ ³n42 Isla Cristina44 Lepe60 Punta UmbrÃ ­aComarca: 05  Condado CampiÃ ±a13 Bollullos14 Bonares61 RocianaComarca: 06  Condado Litoral5 Almonte40 Hinojos46 Lucena50 Moguer55 PalosProvincia: 29  MÃ ¡lagaComarca: 03  Guadalhorce7 AlhaurÃ ­n de la Torre8 AlhaurÃ ­n el Grande12 Alora38 Cartama42 CoÃ ­n67 MÃ ¡laga80 PizarraProvincia: 41  SevillaComarca: 03  Aljarafe75 PilasComunidad AutÃ ³noma: 02  AragÃ ³nProvincia: 22  HuescaComarca: 06  Monegros217 Sena242 Valfarta251 Villanueva de SigenaComarca: 08  Bajo Cinca46 Ballobar77 Candasnos112 Fraga165 OntiÃ ±ena172 PeÃ ±alba234 Torrente de Cinca245 Velilla de CincaProvincia: 50  ZaragozaComarca: 01  Ejea de los Caballeros51 Biota78 Castiliscar95 Ejea de los Caballeros100 Erla151 Luna197 Ores230 SÃ ¡daba244 Sierra de Luna252 TausteComarca: 05  Zaragoza104 Farlete119 Gelsa170 Monegrillo208 Pina de Ebro278 Velilla de EbroComunidad AutÃ ³noma: 04  BalearesProvincia: 07  BalearesComarca: 01  Ibiza24 Formentera46 San Antonio Abad48 San JosÃ ©50 San Juan Bautista54 Santa Eulalia del RÃ ­oComarca: 02  Mallorca13 Campos del Puerto59 Salines (Ses)Comarca: 03  Menorca2 Alayor15 Ciudadela23 FerrerÃ ­as32 MahÃ ³n37 Mercadal52 San Luis64 VillacarlosComunidad AutÃ ³noma: 05  CanariasProvincia: 35  Las PalmasComarca: 02  Fuerteventura3 Antigua7 Betancuria14 Oliva (La)15 PÃ ¡jara17 Puerto del Rosario30 TuinejeComarca: 03  Lanzarote4 Arrecife10 HarÃ ­a18 San BartolomÃ ©24 Teguise29 Tinajo34 YaizaProvincia: 34  Santa Cruz de TenerifeComarca: 01  Norte de Tenerife28 Puerto de la CruzComarca: 03  Isla de la Palma24 Llanos de Aridane (Los)45 TazacorteComunidad AutÃ ³noma: 07  Castilla y LeÃ ³nProvincia: 47  ValladolidComarca: 02  Centro23 Boecillo76 Laguna de Duero175 Tudela de Duero193 Viana de CegaComunidad AutÃ ³noma: 08  Castilla  La ManchaProvincia: 13  Ciudad RealComarca: 02  Campo de Calatrava31 CarriÃ ³n de Calatrava83 Torralba de CalatravaComunidad AutÃ ³noma: 09  CataluÃ ±aProvincia: 25  LleidaComarca: 06  Noguera220 TÃ ©rmens240 Vallfogona de BalaguerComarca: 07  Urgell122 LinyolaComarca: 09  SegriÃ 11 AlcarrÃ s23 Alpicat120 Lleida131 Masalcoreig204 SerÃ ²s210 SosesProvincia: 43  TarragonaComarca: 03  Baix Ebre14 Amposta104 PerellÃ ³ (El)136 Sant Carles de la RÃ pita155 TortosaComunidad AutÃ ³noma: 13  MurciaProvincia: 30  MurciaComarca: 06  Campo de Cartagena16 Cartagena21 Fuente-Ã lamo35 San Javier36 San Pedro del Pinatar37 Torre-PachecoComunidad AutÃ ³noma: 16  ValenciaProvincia: 03  AlicanteComarca: 01  VinalopÃ ³2 Agost13 AlgueÃ ±a19 Aspe66 Elda77 HondÃ ³n de las Nieves78 HondÃ ³n de los Frailes88 Monforte del Cid89 MonÃ ³var93 Novelda104 Petrel105 Pinoso114 Romana (La)Comarca: 03  Marquesado102 PegoComarca: 04  Central122 San Vicente del RaspeigComarca: 05  Meridional5 Albatera49 Callosa de Segura55 Catral59 Crevillente65 ElcheProvincia: 12  CastellÃ ³nComarca: 05  Litoral Norte27 BenicarlÃ ³34 Calig89 PeÃ ±Ã ­scola99 San JorgeComarca: 06  La Plana32 Burriana53 Chilches77 MoncofarProvincia: 46  ValenciaComarca: 08  Riberas del JÃ ºcar105 CulleraComarca: 09  GandÃ ­a143 Jaraco146 Jeresa181 Oliva238 Tabernes de ValldignaTerritorios de CeutaProvincia: 51  Ceuta001 CeutaTerritorios de MelillaProvincia: 52  Melilla001 Melilla--------------------------------------------------